UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended November 30, 2016 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-5131 ART’S-WAY MANUFACTURING CO., INC. (Exact name of registrant as specified in its charter) Delaware 42-0920725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 288 5556 Highway 9 Armstrong, Iowa 50514 (Address of principal executive offices) (712) 864-3131 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: Common stock $.01 par value The NASDAQ Stock Market LLC (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ☐ Yes☒ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ☐ Yes☒ No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ☒ No☐ 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐Accelerated filer☐ Non-accelerated filer ☐Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes☐No ☒ The aggregate market value of the voting and non-voting common equity held by non-affiliates as of the last business day of the registrant’s most recently completed second fiscal quarter, based on the closing sale price on May 31, 2016 as reported on the NASDAQ Stock Market LLC ($3.05 per share), was approximately $7,019,055. As of January 30, 2017, there were 4,109,052 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Definitive Proxy Statement for the registrant’s 2017 Annual Meeting of Stockholders to be filed within 120 days of November 30, 2016, are incorporated by reference into Part III of this Form 10-K. 2 Art’s-Way Manufacturing Co., Inc. Index to Annual Report on Form 10-K Page Part I Item 1. BUSINESS 4 Item 1A. RISK FACTORS Item 1B. UNRESOLVED STAFF COMMENTS 10 Item 2. PROPERTIES 10 Item 3. LEGAL PROCEEDINGS 11 Item 4. MINE SAFETY DISCLOSURES 11 Part II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 12 Item 6. SELECTED FINANCIAL DATA 12 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE S ABOUT MARKET RISK 16 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 1 7 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 39 Item 9A. CONTROLS AND PROCEDURES 39 Item 9B. OTHER INFORMATION 39 Part III Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 40 Item 11. EXECUTIVE COMPENSATION 40 Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 40 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 40 Item 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 40 Part IV Item 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 41 3 FORWARD LOOKING STATEMENTS Some of the statements in this report may contain forward-looking statements that reflect our current view on future events, future business, industry and other conditions, our future performance, and our plans and expectations for future operations and actions. In some cases you can identify forward-looking statements by the use of words such as “may,” “should,” “anticipate,” “believe,” “expect,” “plan,” “future,” “intend,” “could,” “estimate,” “predict,” “hope,” “potential,” “continue,” or the negative of these terms or other similar expressions. Forward-looking statements in this report generally relate to: our plan to sell and liquidate the assets of our discontinued Pressurized Vessels segment; our expectations regarding our warranty costs and order backlog; our beliefs regarding the sufficiency of working capital and cash flows, and our continued ability to renew or obtain financing on reasonable terms when necessary; the impact of recently issued accounting pronouncements; our intentions and beliefs relating to our costs and business strategies; our expected operating and financial results; our expectations concerning our primary capital and cash flow needs; our beliefs regarding competitive factors and our competitive strengths; expectations regarding capabilities and demand; our predictions regarding the impact of seasonality; our beliefs regarding the impact of the farming industry on our business; our beliefs regarding internal controls; and our intentions for paying dividends. Many of these forward-looking statements are located in this report under “Item 1. BUSINESS” and “Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS,” but they may appear in other sections as well. You should read this report thoroughly with the understanding that our actual results may differ materially from those set forth in the forward-looking statements for many reasons, including events beyond our control and assumptions that prove to be inaccurate or unfounded. We cannot provide any assurance with respect to our future performance or results. Our actual results or actions could and likely will differ materially from those anticipated in the forward-looking statements for many reasons, including but not limited to: the impact of tightening credit markets on our ability to continue to obtain financing on reasonable terms; our ability to continue to meet debt obligations and comply with financial covenants; obstacles related to integration of acquired product lines and businesses; the effect of general economic conditions, including consumer and governmental spending, on the demand for our products and the cost of our supplies and materials; fluctuations in seasonal demand and our production cycle; the ability of our suppliers to meet our demands for raw materials and component parts; our OEM customers’ decisions regarding supply chain structure, inventory levels, and overall business conditions; fluctuations in the price of raw materials, especially steel; our ability to predict and meet the demands of each market in which our segments operate; our ability to predict and respond to any seasonal fluctuations in demand; our ability to maintain intellectual property rights; the existence and outcome of product liability claims and other ordinary course litigation; changes in environmental, health and safety regulations and employment laws; our ability to retain our executive officers; the cost of complying with laws, regulations, and standards relating to corporate governance and public disclosure, and the demand such compliance places on management’s time; loan covenant restrictions on our ability to pay dividends; our ability to liquidate the assets of our discontinued Pressurized Vessels segment; and other factors described in this report and from time to time in our other reports to the SEC. We do not intend to update the forward-looking statements contained in this report other than as required by law. We caution you not to put undue reliance on any forward-looking statements, which speak only as of the date of this report. You should read this report and the documents that we reference in this report and have filed as exhibits completely and with the understanding that our actual future results may be materially different from what we currently expect. We qualify all of our forward-looking statements by these cautionary statements. PART I Item 1. BUSINESS . General Art’s-Way Manufacturing Co., Inc., a Delaware corporation (“we,” “us,” “our,” and the “Company”), began operations as a farm equipment manufacturer in 1956. Since that time, we have become a worldwide manufacturer of agricultural equipment, specialized modular science buildings and steel cutting tools. Our principal manufacturing plant is located in Armstrong, Iowa. We have organized our business into three operating segments. Management separately evaluates the financial results of each segment because each is a strategic business unit offering different products and requiring different technology and marketing strategies. Our Agricultural Products segment manufactures and distributes farm equipment under our own and private labels and includes the operations of our wholly-owned subsidiaries, Art’s-Way Manufacturing International LTD, a Canadian company (“International”) and Universal Harvester by Art’s-Way, Inc., an Iowa corporation (“UHC by Art’s-Way” or “UHC”), which was merged into the Company effective November 30, 2015. Our Modular Buildings segment manufactures modular buildings for various uses, commonly animal containment and research laboratories, through our wholly-owned subsidiary, Art’s-Way Scientific, Inc., an Iowa corporation; and our Tools segment manufactures standard single point brazed carbide tipped tools as well as PCD (polycrystalline diamond) and CBN (cubic boron nitride) inserts and tools through our wholly-owned subsidiary, Ohio Metal Working Products/Art’s Way, Inc., an Ohio corporation (“Ohio Metal”). During the third quarter of fiscal 2016, we discontinued operations of a fourth segment, Pressurized Vessels, which manufactured pressure vessels through our wholly-owned subsidiary, Art’s-Way Vessels, Inc., an Iowa corporation, which was merged in the Company effective October 31, 2016. For detailed financial information relating to discontinued operations and segment reporting, see Note 2 and Note 17, respectively, to our financial statements in Item 8 of this report. 4 Business of Our Segments Agricultural Products Our Agricultural Products segment, which accounted for 73.1% of our net revenue in the 2016 fiscal year and 78.8% of our net revenue in the 2015 fiscal year, is located primarily in our Armstrong, Iowa facility. The segment manufactures a variety of specialized farm machinery under our own label, including: portable and stationary animal feed processing equipment and related attachments used to mill and mix feed grains into custom animal feed rations; a line of hay and forage equipment consisting of forage boxes, blowers, running gear, and dump boxes; a line of portable grain augers; a line of manure spreaders; sugar beet harvesting equipment; a line of land maintenance equipment; moldboard plows; reels for combines and swathers; and industrial grade snow blowers under Agro Trend by Art’s-Way Manufacturing International LTD. We sell our labeled products through independent farm equipment dealers throughout the United States and Canada. In addition, we manufacture and supply silage blowers and reels under original equipment manufacturer (“OEM”) agreements. Sales to our OEM customers accounted for 5% of our consolidated sales for the fiscal year ended November 30, 2016 and 5% of our consolidated sales for the fiscal year ended 2015. We also provide after-market service parts that are available to keep our branded and OEM produced equipment operating to the satisfaction of the end user of our products. Modular Buildings Our Modular Buildings segment, which accounted for 17.0% of our net revenue in the 2016 fiscal year and 12.1% of our net revenue in the 2015 fiscal year, is located in Monona, Iowa. This segment produces and sells modular buildings, which are custom-designed to meet the specific research needs of our customers. The buildings we commonly produce range from basic swine buildings to complex containment research laboratories. We plan to continue our focus on providing research facilities for academic research institutions, government research and diagnostic centers, public health institutions and private research and pharmaceutical companies, as those are our primary market sectors. We provide services from start to finish by designing, manufacturing, delivering, installing, or renting the building units. Tools Our Tools segment, which is located in Canton, Ohio, accounted for 9.9% of our net revenue in the 2016 fiscal year and 9.0% of our net revenue in the 2015 fiscal year. This segment produces and sells standard single point brazed carbide tipped tools as well as PCD (polycrystalline diamond) and CBN (cubic boron nitride) inserts and tools. The tools are used by manufacturers in various industries to cut and shape various parts, pipes, and fittings. The marketing of the tools is primarily through independent distributors supplying manufacturers with industrial tools and supplies. We plan to continue our focus on providing cutting tools to industries such as automotive, aerospace, oil and gas piping, and appliances. Pressurized Vessels – Discontinued Segment Our Pressurized Vessels segment was discontinued during the third fiscal quarter of 2016 and was located in Dubuque, Iowa. The operations of the Pressure Vessels segment are reported in the accompanying financial statements as discontinued operations in accordance with GAAP. The Pressurized Vessels segment produced and sold pressurized vessels, both American Society of Mechanical Engineers (“ASME”) code and non-code. It provided a combination of services as a manufacturer and supplier of steel vessels and steel containment systems. We built in carbon steel and stainless steel, ranging from atmospheric (0 PSI) storage vessels up to any PSI pressure rating required. We provided vessels ranging in size from 4 inches to 168 inches in diameter and in various lengths as our customers required. The vessels were primarily sold to manufacturing facilities that used the vessel as a component part of their end product. We primarily served the following industries: water treatment; air receivers; refineries; co-generation; chemical; petrochemical; storage tanks; agriculture; marine; refrigeration; hydro pneumatic; heavy equipment; pharmaceuticals and mining. In addition to our role as a fabricator of vessels, we provided services including: custom CAD drawing; welding; interior linings and exterior finishing; passivation of stainless steel; hydrostatic and pneumatic testing; design, build and finishing of skids; installation of piping; non-destructive examination and heat treating. For detailed financial information relating to discontinued operations, see Note 2 to our financial statements in Item 8 of this report. 5 Our Principal Products Agricultural Products From its beginnings as a producer of portable grinder mixers, our Agricultural Products segment has grown through developing several new products and with our acquisitions. In 2012, we acquired UHC in Ames, Iowa and began selling reels for combines and swathers as UHC by Art’s-Way, which was merged into the Company effective November 30, 2015. In 2013, we acquired Agro Trend in Clifford, Ontario, through which we now sell industrial snow blowers and agricultural trailers as Art’s-Way Manufacturing International LTD. Today, our Agricultural Products segment manufactures a wide array of products relating to feed processing, crop production, augers, spreaders, hay and forage, tillage and land management, and sugar beet harvesting equipment. We primarily manufacture products under the Art’s-Way, Miller Pro, Roda, M&W, Badger, and UHC by Art’s-Way brand names. Our Agricultural Products segment also maintains a small volume of OEM work for the industry’s leading manufacturers. Grinder mixer line. The grinder mixer line represents our original product line. Our founder, Arthur Luscombe, designed the original PTO powered grinder-mixer prior to the Company’s inception. Grinder mixers are used to grind grain and mix in proteins for animal feed. They have several agricultural applications and are commonly used in livestock operations. Our grinder mixers have wide swing radiuses to allow users to reposition the discharge tube from one side of the tank to the other in one step. Our 6105 grinder mixer offers a 105-bushel tank with a 20-inch hammermill. Our 6140 grinder mixer is a medium sized product with a 140-bushel tank, a 20” hammermill, and an 8” discharge auger. Our 6530 is the largest in the industry at 165-bushel tank with a 26-inch hammermill. It features self-contained hydraulics, and 10-inch discharge augers, which yields the fastest unload times in the industry. Our Cattle Maxx rollermill mixer products offer consistent feed grain rations for beef and dairy operations and are available in 105-bushel, 140-bushel, and 165-bushel capacities. Stationary feed grain processing line. We offer stationary hammermills and rollermills. Harvesting leaves various amounts of extraneous materials that must be removed through processing the seeds. Hammermills are aggressive pre-cleaners that are designed to remove appendages, awns, and other chaff from seeds by vigorously scraping the seed over and through the screen. The screen has holes that are big enough to let the seed pass through undamaged, but are small enough to catch and remove the appendages. Our rollermills roll the feed grain to minimize dust, and they fracture the outside hull to release the digestive juices more rapidly. Rolling feed provides more palatable and digestible feed for use in animal feeding operations. Land management line. Land planes are used to ensure even distribution of rainfall or irrigation by eliminating water pockets, furrows, and implement scars in fields. Our land planes have a patented Art’s-Way floating hitch design. We offer pull-type graders to help our customers perform many tasks such as maintaining terraces and waterways, leveling ground, cleaning ditches, and removing snow. The pull-type graders follow close to the back of a tractor for leveling uneven areas or for turning in smaller spaces. Moldboard plow line. The Art’s-Way moldboard plows offer conservation tillage choices to match each customer’s preference. Our moldboard plows are designed to slice and invert the soil to leave a rough surface exposed, and they are primarily used on clean-tilled cropland with high amounts of crop residue. Sugar beet harvesting line. Our sugar beet defoliators and harvesters are innovative products in the industry due to our focus on continuous improvement, both in reaction to customer requests and in anticipation of our customers’ needs. Our machines can harvest six, eight, or twelve rows at one time. Along with being the first manufacturer to introduce a larger, 12-row harvester, we also sell a self-propelled unit produced by another manufacturer. Our sugar beet defoliators cut and remove the leaves of the sugar beets without damaging them, and the leaf particles are then incorporated back into the soil. Hay and forage line. We offer highly productive hay and forage tools for the full range of producers. This product line includes high capacity forage boxes for transporting hay from the field with optional running gear to provide superior stability and tracking. High velocity, high volume forage blowers are able to fill the tallest silos with lower power requirements. Cam action rotary rakes will gently lift the crop, carry it to the windrow and release it, saving more leaves and forming a faster drying, fluffier windrow. 6 Augers line. Our portable grain auger models are available painted white or hot dipped galvanized. Rolling hopper augers are constructed from 12 gauge tube and ¼” flighting. These augers feature an internal drive with externally mounted gear boxes for proper venting and easier maintenance. Driveline augers are also available with either power take-off unit (“PTO”) or electric drive. These heavy-duty augers have a reversible gear box which permits PTO operation from either side. Manure s preaders line . Roda manure spreaders are a well-known name with a rich tradition in the West North Central region of the United States with the origin of the spreaders dating back to the 1950s. We offer vertical and horizontal beaters and rear discharge manure spreaders in both truck-mount and pull-type configurations. Our products are ideal for spreading livestock manure, compost, and lime. We offer a scale system and a scale system with GPS for proper nutrient placement. These spreaders boast a heavy-duty and rugged design with one of the best spread patterns in the industry, allowing for efficient and consistent nutrient and land management. Reels line. In May of 2012 we purchased the assets of UHC and began selling reels for combines and swathers as UHC by Art’s-Way. These reels have a unique flip over action for self-cleaning in adverse conditions. They are manufactured with extruded aluminum creating a light weight yet strong reel. Snow blowers line. In June of 2013 we purchased certain assets of Agro Trend, a division of Rojac Industries, Inc. of Clifford, Ontario, Canada and began selling snow blowers, agricultural trailers, and dump boxes as Art’s-Way Manufacturing International LTD. We offer snow blowers in 28 models ranging from 54” wide to 120” wide. The styles also range from compact to heavy duty. Trailers range in sizes from 1.5 ton to 8 ton, and we offer two versions of dump boxes. Modular Buildings We supply laboratories for bio-containment, animal science, public health, and security requirements. We also supply facilities for animal housing. We custom design, manufacture, deliver, and install these facilities to meet customers’ critical requirements. In addition to selling these facilities, we also offer a lease option to customers in need of temporary facilities. Tools We supply standard single point brazed carbide tipped tools as well as PCD (polycrystalline diamond) and CBN (cubic boron nitride) inserts and tools. Our customers use the tools for various steel cutting applications. Product Distribution and Markets We distribute goods for our Agricultural Products segment primarily through a network of approximately 1,500 U.S. and Canadian independent dealers, as well as overseas dealers in the U.K. and Australia, whose customers require specialized agricultural machinery. We have sales representation in 48 states and seven Canadian provinces; however, many dealers sell only service parts for our products. Our dealers sell our products to various agricultural and commercial customers. We also maintain a local sales force in our Armstrong, Iowa facility to provide oversight services for our distribution network, communicate with end users, and recruit and train dealers on the uses of our products. Our local service parts staff is available to help customers and dealers with their service parts needs. Our Modular Buildings segment typically sells products customized to the end-users’ requirements directly to the end-users. Our Tools segment distributes products through manufacturers’ representatives, direct sales, and OEM sales channels. We currently export products to four foreign countries. We have been shipping grinder mixers abroad since 2006 and have exported portable rollermills and sugar beet harvesters as well. We continue to strengthen these relationships and intend to develop new international markets, too. Our international sales accounted for 10.2% of consolidated sales during the 2016 fiscal year. Backlog. Ou r backlogs of orders vary on a daily basis. As of January 30, 2017, our Tools segment had approximately $135,000 of backlog, our Modular Buildings segment had approximately $716,000 of backlog, and our Agricultural Products segment had a net backlog of approximately $5,263,000. We expect that our order backlogs will continue to fluctuate as orders are received, filled, or cancelled, and due to dealer discount arrangements we may enter into from time to time, these figures are not necessarily indicative of future revenue. 7 Recent Product Developments During 2016, development in our Agricultural Products segment consisted of several products. We introduced a skid steer mounted snow blower to enhance our current line of snow blower offerings. We debuted a 9igh Dump Wagon which is an adaptation of our previous Hi-Dump Wagon but was specifically designed to work in the sugar beet market. We also developed a 4ammer Blower, which is a new product created by using our current production hammer mill design mounted on a new frame and coupled to a new forage blower style fan. Our Pressurized Vessels, Tools, and Modular Buildings segments completed projects based on customer specifications and did not engage in specific product development during 2016. Competition In addition to the competitive strengths of each of our segments described below, we believe our diversified revenue base helps to provide protection against competitive factors in any one industry. Our Modular Buildings and Tools segments provide us with diversified revenues rather than solely relying on the agricultural machinery sector. We are also diversified on the basis of our sales presence and customer base. Agricultural Products Our Agricultural Products segment competes in a highly competitive agricultural equipment industry. We compete with larger manufacturers and suppliers that have broader product offerings and significant resources at their disposal; however, we believe that our competitive strengths allow us to compete effectively in our market. Management believes that grain and livestock producers, as well as those who provide services to grain and livestock operations, are the primary purchasers of agricultural equipment. Many factors influence a buyer’s choice for agricultural equipment. Any one or all factors may be determinative, but they include brand loyalty, the relationship with dealers, product quality and performance, product innovation, product availability, parts and warranty programs, price, and customer service. While our larger competitors may have resources greater than ours, we believe we compete effectively in the farm equipment industry by serving smaller markets in specific product areas rather than directly competing with larger competitors across an extensive range of products. Our Agricultural Products segment caters to niche markets in the agricultural industry. We do not have a direct competitor that has the same product offerings that we do. Instead, each of our product lines competes with similar products of many other manufacturers. Some of our product lines face greater competition than others, but we believe that our products are competitively priced with greater diversity than most competitor product lines. Other companies produce feed processing equipment, sugar beet harvesting and defoliating equipment, grinders, and other products similar to ours; therefore, we focus on providing the best product available at a reasonable price. Overall, we believe our products are competitively priced with above average quality and performance, in a market where price, product performance, and quality are principal elements. In addition, in order to capitalize on brand recognition for our Agricultural Products segment, we have numerous product lines produced under our labels and private labels, and we have made strategic acquisitions to strengthen our dealer base. We also provide aftermarket service parts which are available to keep our branded and OEM-produced equipment operating to the satisfaction of the customer. We sell products to customers in the United States and four foreign countries through a network of approximately 1,500 independent dealers in the United States and Canada, as well as overseas dealers in the United Kingdom and Australia. We believe that our competitive pricing, product quality and performance, network of worldwide and domestic distributors, and strong market share for many of our products allow us to compete effectively in the agricultural products market. Modular Buildings We expect continued competition from our Modular Buildings segment’s existing competitors, which include conventional design/build firms, as well as competition from new entrants into the modular building market. To some extent, we believe barriers to entry in the modular building industry limit the competition we face in the industry. Barriers to entry in the market consist primarily of access to capital, access to a qualified labor pool, and the bidding process that accompanies many jobs in the health and education markets. Despite these barriers, manufacturers who have a skilled work force and adequate production facilities could adapt their manufacturing facilities to produce modular structures. 8 We believe the competitive strength of our Modular Buildings segment is our ability to design and produce high-tech modular buildings more quickly than conventional design/build firms. Conventional design/build construction may take two to five years, while our modular laboratories can be delivered in as little as six months. As one of the few companies in the industry to supply turnkey modular buildings and laboratories, we believe we provide high-quality buildings at reasonable prices that meet our customers’ time, flexibility, and security expectations. Tools We expect competition in our Tools segment from off shore products which have gained market share over the last twenty years. Our greatest threat continues to be emerging technologies that replace the need for brazed tools. These competitive threats are countered by our ability to offer the widest range of standard carbide tipped brazed tool inventories to be found in North America. These inventories are strategically located in four warehouses across the U.S., enabling our customers to receive product quickly with minimal shipping costs. Our ability to produce special, engineered, value added products in volume with short lead times sets us apart from our competitors. This is most evident in certain segments of the pipe processing industry, where we have been able to establish and maintain market share despite efforts from companies significantly larger than ourselves. Raw Materials, Principal Suppliers, and Customers Raw materials for our various segments are acquired from domestic and foreign sources and normally are readily available. Currently, we purchase the lifter wheels used to manufacture our sugar beet harvesters from a supplier located in China. We also purchase gearboxes and manure spreader beaters from a supplier in Italy. However, these suppliers are not principal suppliers and there are alternative sources for these materials. We have an original equipment manufacturer (“OEM”) supplier agreement with Case New Holland (“CNH”) for our Agricultural Products segment. Under the OEM agreement, we have agreed to supply CNH’s requirements for certain feed processing and service parts, primarily blowers, under CNH’s label. The agreement has no minimum requirements and can be cancelled upon certain conditions. The initial term of the agreement with CNH ran through September 2006, but the agreement continues in force until terminated or cancelled by either party. Neither party has terminated or cancelled the agreement as of November 30, 2016. We also sell reels to Honey Bee and Agco under an OEM agreement. For the year ended November 30, 2016, sales to OEM customers were approximately 5% of consolidated sales. We do not rely on sales to one customer or a small group of customers. During the year ended November 30, 2016, no one customer accounted for more than 8% of consolidated revenues. Intellectual Property We maintain manufacturing rights on several products which cover unique aspects of design. We also have trademarks covering product identification. We believe our trademarks and licenses help us to retain existing business and secure new relationships with customers. The duration of these rights ranges from 5 to 10 years, with options for renewal. We currently have no pending applications for intellectual property rights. We pay royalties for our use of certain manufacturing rights. Under our OEM and royalty agreement with CNH, CNH sold us the license to manufacture, sell, and distribute certain plow products designed by CNH and their replacement and component parts. We pay semi-annual royalty payments based on the invoiced price of each licensed product and service part we sell. Under agreements with Roda and M&W, we acquired an ongoing license to manufacture, sell, and distribute Roda-branded manure spreaders and M&W-branded balers in exchange for royalty payments for certain time periods which expired in January 2015 and May 2015, respectively. Having fulfilled our royalty obligations under the Roda and M&W agreements, we no longer are required to make payments, but retain the rights to manufacture, sell, and distribute these products. During the third fiscal quarter of 2016 we entered into a licensing and royalty agreement with Martin Harvesting, LLC to produce a commercial forage box in exchange for royalty payments until August 2026. Our rights to manufacture and sell the product do not expire. We will pay a royalty amount based on the sales price of each licensed product we sell. We are currently working to integrate the design into our manufacturing facility, and expect to being selling these forage boxes in fiscal 2017. 9 Research and Development Activities Our Agricultural Products segment is continually engaged in research and development activities to improve and enhance our existing products. We perform research and development activities internally, and the cost of our research and development activities is not borne by our customers. Our research and development expenses are cyclical; they may be high in one year, but would tend to be lower the next, with an increase in production expenses as our new ideas are manufactured. Research and development expenses during our 2016 fiscal year accounted for $140,000 of our total consolidated engineering expenses, compared to $162,000 during our 2015 fiscal year. Our Tools segment produces standard cutting tools and inserts and special tools per customer specifications. Our Modular Buildings segment designs modular buildings in accordance with customer specifications. Government Relationships and Regulations; Environmental Compliance Our Modular Buildings segment must design, manufacture, and install its modular buildings in accordance with state building codes, and the Company has been able to achieve the code standards in all instances. In addition, we are subject to various federal, state, and local laws and regulations pertaining to environmental protection and the discharge of materials into the environment. We do not expect that the cost of complying with these regulations will have a material impact on our consolidated results of operations, financial position, or cash flows. Employees As of November 30, 2016, we employed approximately ninety-three employees in our Agricultural Products segment, one of whom was employed on a part-time basis. As of the same date, we had seventeen full-time employees in our Tools segment, nearly all of whom are represented by a union and covered by a collective bargaining agreement. In addition, our Modular Buildings segment employed approximately sixteen employees, two of whom worked on a part-time basis. These numbers do not necessarily represent peak employment during fiscal 2016. Item 1A. RISK FACTORS. As a smaller reporting company, we are not required to provide disclosure pursuant to this Item. Item 1B. UNRESOLVED STAFF COMMENTS. As a smaller reporting company, we are not required to provide disclosure pursuant to this Item. Item 2. PROPERTIES. Our executive offices, as well as the primary production and warehousing facilities for our Agricultural Products segment, are located in Armstrong, Iowa. These facilities were constructed after 1965 and remain in fair condition. The facilities in Armstrong contain approximately 249,000 square feet of usable space. We have engaged in several building improvement projects during the last several years and plan to complete a reroofing project over the next several years. In addition, we own approximately 127 acres of land west of Armstrong, on which the factory and inventory storage space is situated for our Agricultural Products segment. We purchased an office, production, and warehousing facility for our Agricultural Products segment located in West Union, Iowa on approximately 29 acres in fiscal 2010. The property is in good condition and contains approximately 190,000 square feet of usable space. A substantial portion of the facility has been leased to third parties and we are currently using the remainder of the space for inventory storage. In connection with the acquisition of certain assets of UHC in May 2012, we also purchased the land and building used for manufacturing of the products sold by UHC, located in Ames, Iowa. We sold this facility, which contained approximately 41,640 square feet of usable space and land of approximately 10 acres, on February 10, 2016 for $1,192,000. After closing expenses, we recognized a gain on the sale of $36,000. In connection with the acquisition of certain assets of Agro Trend in June of 2013, we assumed the lease on an 8,500 square foot facility in Clifford, Ontario, Canada. The lease on this facility was for a term of two years and expired on May 23, 2015. We entered into a two year lease agreement on April 22, 2015 for a 14,000 square foot facility in Listowel, Ontario, Canada in order to continue the manufacturing, marketing and sales of Agro Trend products from Canada. This facility is used in connection with our Agricultural Products segment. 10 We completed construction on a facility for our recently closed Pressurized Vessels segment in Dubuque, Iowa as of February 2008. The facility is 34,450 square feet, steel-framed, with a crane that runs the length of the building. A paint booth and a blast booth were installed in the first quarter of 2009. This property is currently held for sale. We completed construction in November 2007 of our facility in Monona, Iowa, which houses the manufacturing for our Modular Buildings segment. The new facility was custom-designed to meet our production needs. It has approximately 50,000 square feet of useable space and accommodates a sprinkler system and crane. In connection with the acquisition of certain assets of Ohio Metal in September 2013, we also purchased the land and building used for manufacturing of the products sold by Ohio Metal, located in Canton, Ohio. The building contains approximately 39,000 square feet of usable space and is in good condition. The purchased land is approximately 4.50 acres and is used in connection with our Tools segment. Our owned real property in West Union, Iowa is subject to a mortgage granted to The First National Bank of West Union (n/k/a Bank 1st) as security for a term loan. All of our remaining owned real property is subject to mortgages granted to U.S. Bank as security for our long-term debt and our line of credit. See “Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – Liquidity and Capital Resources” for more information. Item 3. LEGAL PROCEEDINGS. From time to time in the ordinary course of business, we may be named as a defendant in legal proceedings incidental to the business, including without limitation, workers’ compensation claims, tort claims, or contractual disputes. We are not currently involved in any material legal proceedings, directly or indirectly, and we are not aware of any claims pending or threatened against us or any of the directors that could result in the commencement of material legal proceedings. Item 4. MINE SAFETY DISCLOSURES. Not applicable. 11 PART II Item 5. Market for REGISTRANT’S Common Equity, Related Stockholder Matters AND ISSUER PURCHASES OF EQUITY SECURITIES . Market Information Our common stock trades on the NASDAQ Stock Market LLC under the symbol “ARTW.” The ranges of high and low sales prices for each quarter, as reported by NASDAQ, are shown below. Common Stock High and Low Sales Prices Per Share by Quarter Fiscal Year Ended November 30, 2016 Fiscal Year Ended November 30, 2015 High Low High Low First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ Stockholders We have two classes of stock, undesignated preferred stock and $0.01 par value common stock. No shares of preferred stock have been issued or are outstanding. As of January 30, 2017, we had 89 common stock stockholders of record, which number does not include stockholders who hold our common stock in street name. Dividends We did not pay a dividend during the 2016 fiscal year. On January 26, 2015 we announced a dividend of $0.05 per share paid on February 27, 2015 to shareholders of record on February 12, 2015. We expect that the payment of and the amount of any future dividends will depend on our financial condition at that time. Our loans with U.S. Bank require us to obtain consent from U.S. Bank prior to declaring a dividend payment. Unregistered Sales of Equity Securities None. Purchases of Equity Securities by the Company None. Equity Compensation Plans For information on our equity compensation plans, refer to Item 12, “SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS.” Item 6. SELECTED FINANCIAL DATA. As a smaller reporting company, we are not required to provide disclosure pursuant to this Item. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS . This report contains forward-looking statements that involve significant risks and uncertainties. The following discussion, which focuses on our results of operations, contains forward-looking information and statements. Actual events or results may differ materially from those indicated or anticipated, as discussed in the section entitled “Forward Looking Statements.” The following discussion of our financial condition and results of operations should also be read in conjunction with our financial statements and notes to financial statements contained in Item 8 of this report. 12 Financial Position We believe that our consolidated balance sheet indicates a stable financial position. During fiscal year 2016, we decreased our total liabilities by $3,045,000—a 23.8% decrease. We expect our access to capital will continue to provide future cash for equipment investments, acquisitions, or debt pay down. During fiscal 2016, our working capital decreased nearly $2,000,000, primarily as a result of inventory reductions. We have approximately $1,559,000 available on our line of credit as of November 30, 2016. Critical Accounting Policies Our significant accounting policies are described in Note 1 to our Consolidated Financial Statements contained in Item 8 of this report, which were prepared in accordance with Generally Accepted Accounting Principles. Critical accounting policies are those that we believe are both important to the portrayal of our financial condition and results and require our most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. We believe that the following discussion represents the most critical accounting policies and estimates used in the preparation of our consolidated financial statements, although it is not inclusive. Inventories Inventories are stated at the lower of cost or market, and cost is determined using the standard costing method. Management monitors the carrying value of inventories using inventory control and review processes that include, but are not limited to, sales forecast review, inventory status reports, and inventory reduction programs. We record inventory write downs to market based on expected usage information for raw materials and historical selling trends for finished goods. If the assumptions made by management do not occur, we may need to record additional write downs. Revenue Recognition Revenue is recognized when risk of ownership and title pass to the buyer, generally upon the shipment of the product. All sales are made to authorized dealers whose application for dealer status has been approved and who have been informed of general sales policies. Any changes in Company terms are documented in the most recently published price lists. Pricing is fixed and determinable according to the Company’s published equipment and parts price lists. Title to all equipment and parts sold shall pass to the buyer upon delivery to the carrier and is not subject to a customer acceptance provision. Proof of the passing of title is documented by the signing of the delivery receipt by a representative of the carrier. Post shipment obligations are limited to any claim with respect to the condition of the equipment or parts. A provision for warranty expenses, based on sales volume, is included in the financial statements. Our returns policy allows for new and saleable parts to be returned, subject to inspection and a restocking charge which is included in net sales. Whole goods are not returnable. Shipping costs charged to customers are included in net sales. Freight costs incurred are included in cost of goods sold. In certain circumstances, upon the customer’s written request, we may recognize revenue when production is complete and the good is ready for shipment. At the buyer’s request, we will bill the buyer upon completing all performance obligations, but before shipment. The buyer dictates that we ship the goods per their direction from our manufacturing facility, as is customary with this type of agreement, in order to minimize shipping costs. The written agreement with the customer specifies that the goods will be delivered on a schedule to be determined by the customer, with a final specified delivery date, and that we will segregate the goods from our inventory, such that they are not available to fill other orders. This agreement also specifies that the buyer is required to purchase all goods manufactured under this agreement. Title of the goods will pass to the buyer when the goods are complete and ready for shipment, per the customer agreement. At the transfer of title, all risks of ownership have passed to the buyer, and the buyer agrees to maintain insurance on the manufactured items that have not yet been shipped. We have operated using bill and hold agreements with certain customers for many years, with consistent satisfactory results for both buyer and seller. The credit terms on this agreement are consistent with the credit terms on all other sales. All risks of loss are shouldered by the buyer, and there are no exceptions to the buyer’s commitment to accept and pay for these manufactured goods. Revenues recognized at the completion of production in 2016 and 2015 were approximately $424,000 and $634,000, respectively. Our Modular Buildings segment is in the construction industry, and, as such, accounts for long-term contracts on the percentage-of-completion method. Revenue and gross profit are recognized as work is performed based on the relationship between actual costs incurred and total estimated costs at completion. Contract losses are recognized when current estimates of total contract revenue and contract cost indicate a loss. Estimated contract costs include any and all costs appropriately allocable to the contract. The provision for these contract losses will be the excess of estimated contract costs over estimated contract revenues. 13 Costs and profit in excess of amounts billed are classified as current assets and billings in excess of cost and profit are classified as current liabilities. Results of Operations – Continuing Operations Fiscal Year Ended November 30, 2016 Compared to Fiscal Year Ended November 30, 2015 Our consolidated net sales for continuing operations totaled $21,558,000 for the fiscal year ended November 30, 2016, which represents a 18.1% decrease from our consolidated net sales of $26,326,000 in 2015. The decrease in revenue is primarily due to decreased sales of our Agricultural Products segment. We are experiencing decreased demand of nearly all our agricultural products. Our consolidated gross profit decreased as a percentage of net sales to 24.7% in 2016 from 26.3% of net sales in 2015. Measures taken during the year to control our costs helped preserve gross profit but did not completely offset the impact of declining revenues as compared to relatively stable fixed costs. Our consolidated operating expenses decreased by 17.7%, from $6,989,000 in 2015 to $5,751,000 in 2016. In addition to our work to reduce expenses, we also had a $618,729 non-cash expense recognized in August 2015 for the impairment of goodwill associated with the 2012 acquisition of Universal Harvester. Because the majority of our corporate general and administrative expenses are borne by our Agricultural Products segment, that segment represented $4,191,000 of our total consolidated operating expenses, while our Modular Buildings segment represented $890,000, and our Tools segment represented $670,000 of the total. Our consolidated operating loss from continuing operations for the 2016 fiscal year was $(431,000) compared to an operating loss of $(77,000) for the 2015 fiscal year. Our Modular Buildings segment provided operating income of $88,000. Our Agricultural Products had an operating loss of $(378,000), and our Tools segment had an operating loss of $(141,000). Consolidated net loss for the 2016 fiscal year was $(426,000) for continuing operations, compared to net loss of $(310,000) in the 2015 fiscal year for continuing operations, an increase of $116,000. This increased loss is primarily a result of soft demand that resulted in lower net sales in every segment, but was also affected by our analysis of the realizability of our Canadian net operating loss tax benefits. Loss from operations at our discontinued Pressurized Vessels segment was $(598,000) in the 2016 fiscal year compared to $(327,000) in the 2015 fiscal year. Our effective tax rate for continuing operations for the years ending November 30, 2016 and 2015 was 18.5% and 39.3%, respectively. Agricultural Products. Our Agricultural Products segment’s sales revenue for the fiscal year ended November 30, 2016 was $15,756,000, compared to $20,756,000 during the same period of 2015, a decrease of $5,000,000, or 24.1%. We experienced decreased sales in nearly every product manufactured in our Agricultural Products segment. Gross profit for the fiscal year ended November 30, 2016 was 24.2% compared to 25.6% for the fiscal year ended November 30, 2015. We were able to maintain relatively stable gross margins on decreased sales volume with various cost-cutting measures, as well as utilizing our inventory more efficiently. The decrease in sales in our Agricultural Products segment is not unlike all other companies that serve this market, both large and small. We do not believe that the sales decreases in fiscal 2016 represent a loss of market share, but rather lower demand in the overall market place for agricultural equipment. We anticipate the decreased market demand to continue through fiscal 2017. Our Agricultural Products segment’s operating expenses for the fiscal year ended November 30, 2016 were $4,191,000, compared to $5,394,000 for the same period in 2015, a decrease of $1,203,000 or 22.3%. As previously discussed, these operating expenses include a one-time non-cash expense for the impairment of goodwill at UHC of $618,729 in fiscal 2015. This segment’s operating expenses for the fiscal year ended November 30, 2016 were 26.6% of sales, compared to 26.0% of sales for the same period in 2015. Total loss from operations for our Agricultural Products segment during the fiscal year ended November 30, 2016 was $(378,000), compared to an operating loss of $(84,000) for the same period in 2015, an increase in loss of $(294,000). Modular Buildings. Our Modular Buildings segment’s net sales for the fiscal year ended November 30, 2016 were $3,674,000 compared to $3,191,000 for the same period in 2015, an increase of $483,000, or 15.1%. Gross profit for the fiscal year ended November 30, 2016 was $978,000 compared to $970,000 during the same period of 2015. Operating expenses for the fiscal year ended November 30, 2016 were $890,000 compared to $820,000 for the same period in 2015. Total income from operations from our Modular Buildings segment was $88,000 compared to $150,000 in fiscal 2015, a decrease of $62,000. 14 Tools . Our Tools segment’s net sales for the fiscal year ended November 30, 2016 were $2,128,000 compared to $2,379,000 for the same period in 2015, a decrease of $251,000 or 10.6%, which we believe was primarily due to a decrease in market demand, most notably in the energy industry. Gross profit for the fiscal year ended November 30, 2016 was 24.9% compared to 26.6% for the same period in 2015. Operating expenses were $670,000 for the fiscal year ended November 30, 2016 compared to $775,000 for the same period in 2015, a decrease of $105,000 or 13.5%. This decrease is largely due to administrative staffing reductions and the replacement of our self-funded health insurance plan. Results of Operations – Discontinued Operations During our third quarter of fiscal 2016, we made the decision to exit the pressure vessels industry and are currently working to liquidate the assets. Our Pressurized Vessels segment’s net sales for the fiscal year ended November 30, 2016 were $1,598,000, compared to $1,610,000 for the same period in 2015, a decrease of $12,000, or 0.7%. This decrease is largely due to our ceasing operations during the fourth quarter of 2016. Fiscal year 2016 gross margin was (12.5)% compared to 4.5% as of November 30, 2015. Operating expenses at Vessels were nearly flat year over year at $400,000 in 2016 and $399,000 in 2015. Trends and Uncertainties We are subject to a number of trends and uncertainties that may affect our short-term or long-term liquidity, sales revenues, and operations. Similar to other farm equipment manufacturers, we are affected by items unique to the farm industry, including fluctuations in farm income resulting from the change in commodity prices, crop damage caused by weather and insects, government farm programs, interest rate fluctuations, and other unpredictable variables. Other uncertainties include our OEM customers and the decisions they make regarding their current supply chain structure, inventory levels, and overall business conditions. Management believes that our business is dependent on the farming industry for the bulk of our sales revenues. As such, our business tends to reap the benefits of increases in farm net income, as farmers tend to purchase equipment in lucrative times and forgo purchases in less profitable years. Direct government payments are declining and costs of agricultural production are increasing; therefore, we anticipate that further increases in the value of production will benefit our business, while any future decreases in the value of production will decrease farm net income and may harm our financial results. As with other farm equipment manufacturers, we depend on our network of dealers to influence customers’ decisions, and dealer influence is often more persuasive than a manufacturer’s reputation or the price of the product. Seasonality Sales of our agricultural products are seasonal; however, we have tried to decrease this impact of seasonality through the development of beet harvesting machinery coupled with private labeled products, as the peak periods for these different products occur at different times. We believe that our tool sales are not seasonal. Our modular building sales are somewhat seasonal, and we believe that this is due to the budgeting and funding cycles of the universities that commonly purchase our modular buildings. We believe that this cycle can be offset by building backlogs of inventory and by increasing sales to other public and private sectors. Liquidity and Capital Resources Our main source of funds during fiscal 2016 was cash generated by operating activities from inventory reductions and the sale of real property in Ames, Iowa. Art’s-Way used $274,000 of cash to update facilities and equipment. We have a $5,000,000 revolving line of credit with U.S. Bank, pursuant to which we had borrowed $3,284,114 as of November 30, 2016, with $1,559,208 remaining available, limited by the borrowing base. We have five term loans from U.S. Bank, which had outstanding principal balances of $632,000, $716,000, $808,000, $337,000, and $905,000 as of November 30, 2016.We also have a loan relating to our production facility in West Union, Iowa, from the Iowa Finance Authority, which had an outstanding balance of $513,000 as of November 30, 2016. 15 Our loans require us to comply with various covenants, including maintaining certain financial ratios and obtaining prior written consent from U.S. Bank for any investment in, acquisition of, or guaranty relating to another business or entity. We were in compliance with all covenants in place under US Bank as of November 30, 2016. We were in compliance with all covenants under the IFA Loan Agreement except for the debt service coverage ratio as measured on November 30, 2016. The First National Bank of West Union has issued a waiver forgiving the noncompliance for the year ended November 30, 2016, and no event of default has occurred. For additional information about our financing activities, please refer to Note 10 to the audited consolidated financial statements contained in Part II, Item 8 of this Annual Report on Form 10-K, which is incorporated herein by reference. The following table represents our working capital and current ratio for the past two fiscal years: Fiscal Year Ended November 30, 2016 November 30, 2015 Current Assets $ $ Current Liabilities Working Capital $ $ Current Ratio We believe that our current cash and financing arrangements provide sufficient cash to finance operations for the next 12 months.We expect to continue to rely on cash from financing activities to supplement our cash flows from operations in order to meet our liquidity and capital expenditure needs in the near future.We expect to continue to be able to procure financing upon reasonable terms. Contractual Obligations Table as of November 30, 2016 Contractual Obligations Total Less than 1 year 1-3 years 3-5 years More Than 5 years Long-Term Debt Obligations $ 7,319,652 $ 5,511,130 $ 1,920,687 $ 87,835 $ - Capital Lease Obligations - Operating Lease Obligations 24,128 24,128 - - - Purchase Obligations - Other Long-Term Liabilities Reflected on the Registrant’s Balance Sheet under GAAP - Totals $ 7,343,780 $ 5,535,258 $ 1,920,687 $ 87,835 $ - Amounts in table include principal and interest. Off-Balance Sheet Arrangements None. Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. As a smaller reporting company, we are not required to provide disclosure pursuant to this Item. 16 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Art ’ s-Way Manufacturing Co., Inc. Armstrong, Iowa We have audited the accompanying consolidated balance sheets of Art's-Way Manufacturing Co., Inc. and Subsidiaries as of November 30, 2016 and 2015, and the related consolidated statements of operations, comprehensive income, stockholders’ equity, and cash flows for the years then ended. Art's-Way Manufacturing Co., Inc. and Subsidiaries’ management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we do not express such an opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Art's-Way Manufacturing Co., Inc. and Subsidiaries as of November 30, 2016 and 2015, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Eide Bailly LLP Minneapolis, Minnesota February 2, 2017 17 ART’S-WAY MANUFACTURING CO., INC. Consolidated Balance Sheets November 30, 2016 November 30, 2015 Assets Current assets: Cash $ 1,063,716 $ 447,231 Accounts receivable-customers, net of allowance for doubtful accounts of $22,746 and $18,810 in 2016 and 2015, respectively 1,420,051 1,882,528 Inventories, net 13,529,352 15,184,436 Deferred taxes 1,066,740 1,146,242 Cost and profit in excess of billings 108,349 206,672 Income taxes receivable 265,924 345,912 Assets of discontinued operations 9,700 694,556 Other current assets 158,087 54,742 Total current assets 17,621,919 19,962,319 Property, plant, and equipment, net 7,387,187 7,824,263 Assets held for sale, net 70,000 1,245,432 Goodwill 375,000 375,000 Other assets of discontinued operations 1,745,528 1,870,649 Other assets 42,956 53,945 Total assets $ 27,242,590 $ 31,331,608 Liabilities and Stockholders’ Equity Current liabilities: Line of credit $ 3,284,114 $ 3,959,656 Current portion of long-term debt 1,807,937 1,195,839 Accounts payable 469,481 495,867 Customer deposits 289,195 162,797 Billings in Excess of Cost and Profit 4,297 86,858 Accrued expenses 1,019,056 1,191,364 Liabilites of discontinued operations 182,426 245,733 Total current liabilities 7,056,506 7,338,114 Long-term liabilities Deferred taxes 737,519 846,960 Long-term liabilities of discontinued operations 585,168 715,946 Long-term debt, excluding current portion 1,387,118 3,910,722 Total liabilities 9,766,311 12,811,742 Commitments and Contingencies (Notes 9, 10 and 16) Stockholders’ equity: Undesignated preferred stock - $0.01 par value. Authorized 500,000 shares in 2016 and 2015; issued and outstanding 0 shares in 2016 and 2015. - - Common stock – $0.01 par value. Authorized 9,500,000 shares in 2016 and 2015; issued and outstanding 4,109,052 in 2016 and 4,061,052 in 2015 41,091 40,611 Additional paid-in capital 2,746,509 2,667,010 Retained earnings 14,990,911 15,812,245 Accumulated other comprehensive loss ) - Total stockholders’ equity 17,476,279 18,519,866 Total liabilities and stockholders’ equity $ 27,242,590 $ 31,331,608 See accompanying Report of Independent Registered Public Accounting Firm and notes to consolidated financial statements. 18 ART’S-WAY MANUFACTURING CO., INC. Consolidated Statements of Operations Years Ended November 30, 2016 November 30, 2015 Sales $ 21,557,649 $ 26,326,150 Cost of goods sold 16,237,766 19,414,382 Gross profit 5,319,883 6,911,768 Expenses: Engineering 429,910 433,290 Selling 1,838,971 2,052,495 General and administrative 3,437,591 3,884,066 Impairment of assets 44,858 618,729 Total expenses 5,751,330 6,988,580 (Loss) from operations ) ) Other income (expense): Interest expense ) ) Other 157,244 ) Total other income (expense) ) ) Income ) ) Income tax (benefit) ) ) (Loss) from continuing operations ) ) Discontinued Operations Loss from operations of discontinued segment ) ) Income tax benefit ) ) Loss on discontinued operations ) ) Net (Loss) ) ) (Loss) per share - Basic: Continuing Operations $ ) $ ) Discontinued Operations $ ) $ ) Net Income (Loss) per share $ ) $ ) (Loss) per share - Diluted: Continuing Operations $ ) $ ) Discontinued Operations $ ) $ ) Net Income (Loss) per share $ ) $ ) Weighted average outstanding shares used to compute basic net loss per share 4,097,748 4,058,382 Weighted average outstanding shares used to compute diluted net loss per share 4,097,748 4,058,382 See accompanying Report of Independent Registered Public Accounting Firm and notes to consolidated financial statements. 19 ART’S-WAY MANUFACTURING CO., INC. Consolidated Statements of Comprehensive Income Years Ended November 30, 2016 November 30, 2015 Net (Loss) $ ) $ ) Other Comprehensive Income (Loss) Foreign currency translation adjustsments ) Total Other Comprehensive Income (Loss) ) Comprehensive (Loss) $ ) $ ) See accompanying Report of Independent Registered Public Accounting Firm and notes to consolidated financial statements. 20 ART’S-WAY MANUFACTURING CO., INC. Consolidated Statements of Stockholders' Equity Years Ended November 30, 2016 and 2015 Common Stock Additional Other Number of shares Par value paid-in capital Retained earnings Comprensive Income (Loss) Total Balance, November 30, 2014 4,048,552 $ 40,486 $ 2,638,651 $ 16,572,519 $ $ 19,251,656 Stock based compensation 12,500 125 28,359 - 28,484 Dividends paid, $0.05 per share - - - ) ) Net (loss) - - - ) ) Balance, November 30, 2015 4,061,052 $ 40,611 $ 2,667,010 $ 15,812,245 $ $ 18,519,866 Stock based compensation 48,000 480 79,499 - 79,979 Foreign Currency Translation Adjustment ) ) Net (loss) - - - ) ) Balance, November 30, 2016 4,109,052 $ 41,091 $ 2,746,509 $ 14,990,911 $ ) $ 17,476,279 See accompanying Report of Independent Registered Public Accounting Firm and notes to consolidated financial statements. 21 ART’S-WAY MANUFACTURING CO., INC. Consolidated Statements of Cash Flows Twelve Months Ended November 30, 2016 November 30, 2015 Cash flows from operations: Net income (loss) from continuing operations $ ) $ ) Net (loss) from discontinued operations ) ) Adjustments to reconcile net (loss) to net cash provided by operating activities: Stock based compensation 79,979 28,484 Unrealized foreign currency loss ) Impairment of Asset Available for Sale 44,858 - (Gain)/Loss on disposal of property, plant, and equipment ) 123,405 Depreciation and amortization expense 671,967 821,990 Impairment of goodwill - 618,729 Bad debt expense (recovery) 3,935 2,138 Deferred income taxes ) ) Changes in assets and liabilities: (Increase) decrease in: Accounts receivable 458,542 936,665 Inventories 1,655,084 ) Income taxes receivable 79,988 ) Other assets ) 59,123 Increase (decrease) in: Accounts payable ) ) Contracts in progress, net 15,762 ) Customer deposits 126,398 67,385 Accrued expenses ) ) Net cash provided by operating activities - continuing operations 2,299,144 525,674 Net cash provided by (used in) operating activities - discontinued operations 82,632 ) Net cash provided by operating activities 2,381,776 284,931 Cash flows from investing activities: Purchases of property, plant, and equipment ) ) Net proceeds from sale of assets 1,173,735 38,906 Net cash provided by (used in) investing activities - continuing operations 899,646 ) Net cash provided by (used in) investing activities - discontinued operations 16,900 ) Net cash provided by (used in) investing activities 916,546 ) Cash flows from financing activities: Net change in line of credit ) 1,390,550 Repayment of term debt ) ) Dividends paid to stockholders - ) Net cash provided by (used in) financing activities - continuing operations ) 27,342 Net cash (used in) financing activities - discontinued operations ) ) Net cash (used in) financing activities ) ) Net increase (decrease) in cash 616,485 ) Cash at beginning of period 447,231 511,716 Cash at end of period $ 1,063,716 $ 447,231 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ 274,836 $ 328,529 Income taxes 4,872 282,614 See accompanying Report of Independent Registered Public Accounting Firm and notes to consolidated financial statements. 22 Art’s-Way Manufacturing Co., Inc. Notes to Consolidated Financial Statements Summary of Significant Accounting Policies (a) Nature of Business Art’s-Way Manufacturing Co., Inc. is primarily engaged in the fabrication and sale of specialized farm machinery in the agricultural sector of the United States. Primary product offerings include: portable and stationary animal feed processing equipment; hay and forage equipment; sugar beet harvesting equipment; land maintenance equipment; a line of portable grain augers; a line of manure spreaders; moldboard plows; potato harvesters; commercial snow blowers and a line of reels. The Company sells its labeled products through independent farm equipment dealers throughout the United States. In addition, the Company manufactures and supplies hay blowers to OEMs. The Company also provides after-market service parts that are available to keep its branded and OEM produced equipment operating to the satisfaction of the end user of the Company’s products. Our Pressurized Vessels segment was primarily engaged in the fabrication and sale of pressurized vessels and tanks through the Company’s wholly-owned subsidiary, Art’s-Way Vessels, Inc. On August 11, 2016, the Company announced its plan to discontinue the operations of its Art’s Way Vessels segment in order to focus its efforts and resources on the business segments that have historically been more successful and that are expected to present greater opportunities for meaningful long-term shareholder returns. The Company intends to dispose of these assets during the 2017 fiscal year. Our Modular Buildings segment is primarily engaged in the construction of modular laboratories and animal housing facilities through the Company’s wholly-owned subsidiary, Art’s-Way Scientific, Inc. Buildings commonly produced range from basic swine buildings to complex containment research laboratories. This segment also provides services relating to the design, manufacturing, delivering, installation, and renting of the building units that it produces. Our Tools segment is a domestic manufacturer and distributor of standard single point brazed carbide tipped tools as well as PCD (polycrystalline diamond) and CBN (cubic boron nitride) inserts and tools through the Company’s wholly-owned subsidiary, Ohio Metal Working Company/Art’s Way, Inc. (b) Principles of Consolidation The consolidated financial statements include the accounts of Art’s-Way Manufacturing Co., Inc. and its wholly-owned subsidiaries for the 2016 fiscal year, which includes, Art’s-Way Vessels, Inc., Art’s-Way Scientific, Inc., Art’s-Way Manufacturing International LTD (“International”), and Ohio Metal Working Products/Art’s-Way, Inc. Art’s-Way Vessels, Inc. operations were discontinued in the third quarter of fiscal 2016, and the corporation was merged with the parent company of Art’s-Way Manufacturing Co., Inc. effective October 31, 2016. All material inter-company accounts and transactions are eliminated in consolidation. The financial books of International are kept in the functional currency of Canadian dollars and the financial statements are converted to U.S. Dollars for consolidation. When consolidating the financial results of the Company into U.S. Dollars for reporting purposes, the Company uses the All-Current translation method. The All-Current method requires the balance sheet assets and liabilities be translated to U.S. Dollars at the exchange rate as of year end. Owner’s equity is translated at historical exchange rates and retained earnings are translated at an average exchange rate for the period. Additionally, revenue and expenses are translated at average exchange rates for the periods presented. The Company the resulting cumulative translation adjustment is recorded in stockholder’s equity in fiscal 2016. The cumulative translation adjustment for prior periods was immaterial, and was not included in Statements of Comprehensive Income in fiscal 2015. Since the Company believes that it is more likely than not that no income tax benefit will occur if the foreign equity is sold or liquidated, the cumulative translation adjustment has not been tax adjusted. 23 (c) Cash Concentration The Company maintains several different accounts at four different banks, and balances in these accounts are periodically in excess of federally insured limits. However, management believes the risk of loss to be low. (d) Customer Concentration During the years ended November 30, 2016, and November 30, 2015 no one customer accounted for more than 8% and 6% of consolidated revenues for continuing operations, respectively. (e) Accounts Receivable Accounts receivable are carried at original invoice amount less an estimate made for doubtful accounts based on a review of all outstanding amounts on a monthly basis. Management determines the allowance for doubtful accounts by identifying troubled accounts and by using historical experience applied to an aging of accounts. Accounts receivable are written-off when deemed uncollectible. Recoveries of accounts receivable previously written-off are recorded when received. Accounts receivable are generally considered past due 60 days past invoice date, with the exception of international sales which primarily are sold with a letter of credit for 180 day terms. Trade receivables due from customers are uncollateralized customer obligations due under normal trade terms requiring payment within 30 days from the invoice date. Trade receivables are stated at the amount billed to the customer. The Company charges interest on overdue customer account balances at a rate of 1.5% per month. Payments of trade receivables are allocated to the specific invoices identified on the customer’s remittance advice or, if unspecified, are applied to the earliest unpaid invoices. (f) Inventories Inventories are stated at the lower of cost or market, and cost is determined using the standard costing method. Management monitors the carrying value of inventories using inventory control and review processes that include, but are not limited to, sales forecast review, inventory status reports, and inventory reduction programs. The Company records inventory write downs to market based on expected usage information for raw materials and historical selling trends for finished goods. Additional write downs may be necessary if the assumptions made by management do not occur. (g) Property, Plant, and Equipment Property, plant, and equipment are recorded at cost. Depreciation of plant and equipment is provided using the straight-line method, based on the estimated useful lives of the assets which range from three to forty years. (h) Lessor Accounting Modular buildings held for short term lease by our Modular Buildings segment are recorded at cost. Amortization of the property is calculated over the useful life of the building. Estimated useful life is five years. Lease revenue is accounted for on a straight-line basis over the term of the related lease agreement. (i) Goodwill and Impairment Goodwill represents costs in excess of the fair value of net tangible and identifiable net intangible assets acquired in business combinations. Art’s-Way performs an annual test for impairment of goodwill during the fourth quarter, unless factors determine an earlier test is necessary. During the third quarter of fiscal 2015, an impairment test of the goodwill associated with the Universal Harvester subsidiary indicated an impairment of goodwill had occurred. Based on the testing, we incurred an impairment of goodwill of $618,729 in fiscal 2015. There had been no other impairment of goodwill as of November 30, 2016. 24 (j) Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating losses. Deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates as recognized in income in the period that includes the enactment date. In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets is entirely dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible. Management considers the scheduled reversals of deferred tax liabilities, projected future taxable income, and tax planning strategies in making this assessment. The Company shall classify interest and penalties to be paid on an underpayment of taxes as income tax expense. The Company files income tax returns in the U.S. federal jurisdiction and various states and Canada. The Company is no longer subject to Canadian, U.S. federal or state income tax examinations by tax authorities for years ended before November 30, 2012. (k) Revenue Recognition Revenue is recognized when risk of ownership and title pass to the buyer, generally upon the shipment of the product. All sales are made to authorized dealers whose application for dealer status has been approved and who have been informed of general sales policies. Any changes in Company terms are documented in the most recently published price lists. Pricing is fixed and determinable according to the Company’s published equipment and parts price lists. Title to all equipment and parts sold shall pass to the Buyer upon delivery to the carrier and is not subject to a customer acceptance provision. Proof of the passing of title is documented by the signing of the delivery receipt by a representative of the carrier. Post shipment obligations are limited to any claim with respect to the condition of the equipment or parts. Applicable sales taxes imposed on our revenues are presented on a net basis on the consolidated statements of operations and therefore do not impact net revenues or cost of goods sold. A provision for warranty expenses, based on sales volume, is included in the financial statements. The Company’s return policy allows for new and saleable parts to be returned, subject to inspection and a restocking charge which is included in net sales. Whole goods are not returnable. Shipping costs charged to customers are included in net sales. Freight costs incurred are included in cost of goods sold. In certain circumstances, upon the customer’s written request, we may recognize revenue when production is complete and the good is ready for shipment. At the buyer’s request, we will bill the buyer upon completing all performance obligations, but before shipment. The buyer dictates that we ship the goods per their direction from our manufacturing facility, as is customary with this type of agreement, in order to minimize shipping costs. The written agreement with the customer specifies that the goods will be delivered on a schedule to be determined by the customer, with a final specified delivery date, and that we will segregate the goods from our inventory, such that they are not available to fill other orders. This agreement also specifies that the buyer is required to purchase all goods manufactured under this agreement. Title of the goods will pass to the buyer when the goods are complete and ready for shipment, per the customer agreement. At the transfer of title, all risks of ownership have passed to the buyer, and the buyer agrees to maintain insurance on the manufactured items that have not yet been shipped. The Company has operated using bill and hold agreements with certain customers for many years. The credit terms on this agreement are consistent with the credit terms on all other sales. All risks of loss are shouldered by the buyer, and there are no exceptions to the buyer’s commitment to accept and pay for these manufactured goods. Revenues recognized at the completion of production in 2016 and 2015 were approximately $424,000 and $634,000, respectively. Our Modular Buildings segment is in the construction industry, and as such accounts for contracts on the percentage of completion method. Revenue and gross profit are recognized as work is performed based on the relationship between actual costs incurred and total estimated costs at completion. Contract losses are recognized when current estimates of total contract revenue and contract cost indicate a loss. Estimated contract costs include any and all costs appropriately allocable to the contract. The provision for these contract losses will be the excess of estimated contract costs over estimated contract revenues. 25 Costs and profit in excess of amounts billed are classified as current assets and billings in excess of cost and profit are classified as current liabilities. (l) Research and Development Research and development costs are expensed when incurred. Such costs approximated $140,000 and $162,000 for the years ended November 30, 2016 and 2015, respectively. (m ) Advertising Advertising costs are expensed when incurred. Such costs approximated $420,000 and $488,000 for the years ended November 30, 2016 and 2015, respectively. (n ) Reclassification Certain amounts in the consolidated financial statements of the Company related to the discontinuation of operations at our Vessels division have been reclassified to conform to classifications used in the current year. The reclassifications had no effect on previously reported results of operations or retained earnings. (o) Income (Loss) Per Share Basic net income (loss) per common share has been computed on the basis of the weighted average number of common shares outstanding. Diluted net income (loss) per share has been computed on the basis of the weighted average number of common shares outstanding plus equivalent shares assuming exercise of stock options. Basic and diluted earnings per common share have been computed based on the following as of November 30, 2016 and 2015: For the twelve months ended November 30, 2016 November 30, 2015 Numerator for basic and diluted (loss) earnings per common share: Net (loss) income from continuing operations $ ) $ ) Net (loss) income from discontinued operations ) ) Net (loss) income $ ) $ ) Denominator: For basic (loss) earnings per share - weighted average common shares outstanding Effect of dilutive stock options - - For diluted (loss) earnings per share - weighted average common shares outstanding Earnings (Loss) per share - Basic: Continuing Operations $ ) $ ) Discontinued Operations $ ) $ ) Net Income (Loss) per share $ ) $ ) Earnings (Loss) per share - Diluted: Continuing Operations $ ) $ ) Discontinued Operations $ ) $ ) Net Income (Loss) per share $ ) $ ) 26 (p) Stock Based Compensation Stock-based compensation expense reflects the fair value of stock-based awards measured at the grant date and recognized over the relevant vesting period. We estimate the fair value of each stock-based award on the measurement date using the Black-Scholes option valuation model which incorporates assumptions as to stock price volatility, the expected life of the options, risk-free interest rate and dividend yield. Restricted stock is valued at market value at the day of grant. (q) Use of Estimates Management of the Company has made a number of estimates and assumptions related to the reported amount of assets and liabilities, reported amount of revenues and expenses, and the disclosure of contingent assets and liabilities to prepare these financial statements in conformity with generally accepted accounting principles. Actual results could differ from those estimates. (r) Recently Issued Accounting Pronouncements Revenue from Contracts with Customers In May 2014, the FASB issued ASU No. 2014-09, “Revenue from Contracts with Customers” which supersedes the guidance in “Revenue Recognition (Topic 605)” and requires entities to recognize revenue in a way that depicts the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled to in exchange for those goods or services. ASU 2014-09 is effective for annual reporting periods beginning after December 15, 2017, including interim periods within that reporting period and is to be applied retrospectively, with early application not permitted. We are evaluating the new standard, and at this time believe that our modular buildings segment will be impacted most significantly by this standard. We continue to research and assess the implications of the adoption of this standard on the Company’s consolidated financial statements. Going Concern In August 2014, the FASB issued ASU No. 2014-15, “Presentation of Financial Statements – Going Concern” which is authoritative guidance on management’s responsibility to evaluate whether there is substantial doubt about an entity’s ability to continue as a going concern and provide related footnote disclosures, codified in ASC 205-40, Going Concern . The guidance provides a definition of the term substantial doubt, requires an evaluation every reporting period including interim periods, provides principles for considering the mitigating effect of management’s plans, requires certain disclosures when substantial doubt is alleviated as a result of consideration of management’s plans, requires an express statement and other disclosures when substantial doubt is not alleviated, and requires an assessment for a period of one year after the date that the financial statements are issued (or available to be issued). ASU No. 2015-15 is effective for annual reporting periods ending after December 15, 2016. The Company will adopt this guidance for the year-ended November 30, 2017, and it will apply to each interim and annual period thereafter. Its adoption is not expected to have a material effect on the Company’s consolidated financial statements. Inventory In July 2015, the FASB issued ASU 2015-11, “Inventory (Topic 330),” which requires inventory measured using any method other than last-in, first-out or the retail inventory method to be subsequently measured at the lower of cost or net realizable value, rather than the lower of cost or market. ASU No. 2015-11 is effective for fiscal years beginning after December 15, 2016, including interim periods within those years. The Company will adopt this guidance for the year-ended November 30, 2017 including interim periods within that reporting period. Its adoption is not expected to have a material impact on our consolidated financial statements. 27 Income Taxes In November 2015, the FASB issued ASU 2015-17, “Income Taxes (Topic 740)”, to simplify the presentation of deferred income taxes. Under the new standard, both deferred tax liabilities and assets are required to be classified as noncurrent in a classified balance sheet. ASU No. 2015-17 is effective for fiscal years beginning after December 15, 2017 and interim periods within annual periods beginning after December 15, 2018. The Company will adopt this guidance for the year-ended November 30, 2019, and interim periods within the year-ended November 30, 2020. The effects of the adoption of this standard is classification of current deterred tax balances will be long-term. Leases In February 2016, the FASB issued ASU 2016-02, “Leases (topic 842)”, which requires a lessee to recognize a right-of-use asset and a lease liability on its balance sheet for all leases with terms of twelve months or greater. This guidance is effective for fiscal years beginning after December 15, 2018, including interim periods within those years. The Company will adopt this guidance for the year-ended November 30, 2020 including interim periods within that reporting period. The Company is currently evaluating the impact of this guidance on its consolidated financial statements. Discontinued Operations On August 11, 2016, the Company announced its plan to discontinue the operations of its Art’s Way Vessels segment in order to focus its efforts and resources on the business segments that have historically been more successful and that are expected to present greater opportunities for meaningful long-term shareholder returns. We intend to dispose of the segment’s assets, including remaining inventory and real estate, during the 2017 fiscal year. As Vessels was a unique business unit of the Company, its liquidation will be a strategic shift. In accordance with Accounting Standard Code Topic 360, the Company has classified Vessels as discontinued operations for all periods presented. Income from discontinued operations, before income taxes in the accompanying Consolidated Statements of Operations, is comprised of the following: Twelve Months Ended November 30, 2016 November 30, 2015 Revenue from external customers $ 1,598,330 $ Gross Profit ) 71,908 Operating Expense 399,503 398,759 Income (loss) from operations ) ) Income (loss) before tax ) ) The components of discontinued operations in the accompanying consolidated balance sheets are as follows: November 30, 2016 November 30, 2015 Cash $ - $ 103 Accounts Receivable – Net 9,700 175,211 Inventories, net - 514,647 Property, plant, and equipment, net 1,745,528 1,870,649 Other Assets - 4,595 Assets of discontinued operations $ 1,755,228 $ 2,565,205 Accounts payable $ 1,588 $ 26,531 Accrued compensation - 33,431 Accrued expenses 50,061 58,948 Notes Payable 715,945 842,769 Liabilities of discontinued operations $ 767,594 $ 961,679 28 Allowance for Doubtful Accounts A summary of the Company’s activity in the allowance for doubtful accounts is as follows: For the 12 months ended November 30, 2016 November 30, 2015 Balance, beginning $ 18,810 $ 28,400 Provision charged to expense 4,925 2,188 Less amounts charged-off ) ) Balance, ending $ 22,746 $ 18,810 Inventories Major classes of inventory are: November 30, 2016 November 30, 2015 Raw materials $ 8,568,624 $ 9,699,156 Work in process 509,198 246,823 Finished goods 7,054,736 8,169,267 $ 16,132,558 $ 18,115,246 Less: Reserves ) ) $ 13,529,352 $ 15,184,436 Contracts in Progress Amounts included in the consolidated financial statements related to uncompleted contracts are as follows: The amounts billed on these long term contracts are due 30 days from invoice date. All amounts billed are expected to be collected within the next 12 months. Retainage was $0 and $27,951 as of November 30, 2016 and 2015, respectively. Cost and Profit in Billings in Excess of Excess of Billings Costs and Profit November 30, 2016 Costs $ 121,118 $ 159,717 Estimated earnings 27,231 65,471 148,349 225,188 Less: amounts billed ) ) $ 108,349 $ ) November 30, 2015 Costs $ 233,544 $ 695,915 Estimated earnings 75,822 227,442 309,366 923,357 Less: amounts billed ) ) $ 206,672 $ ) 29 Property, Plant, and Equipment Major classes of property, plant, and equipment used in continuing operations are: November 30, 2016 November 30, 2015 Land $ 536,103 $ 536,103 Buildings and improvements 7,859,477 7,832,061 Construction in Progress 10,353 10,353 Manufacturing machinery and equipment 10,772,933 11,742,106 Trucks and automobiles 450,171 432,806 Furniture and fixtures 113,956 114,252 19,742,993 20,667,681 Less accumulated depreciation ) ) Property, plant and equipment $ 7,387,187 $ 7,824,263 Depreciation expense for continuing operations totaled $671,967 and $821,990 for the fiscal years ended November 30, 2016 and 2015, respectively. Assets Available for Sale Major components of assets available for sale (excluding assets of discontinued operations as discussed in Note 2 “Discontinued Operations”) are: November 30, 2016 November 30, 2015 Ames, Iowa production facility $ - $ Monona, Iowa storage building - Ames, Iowa powder coat paint system $ $ Due to reduced demand for our reels produced by the Universal Harvester by Art’s Way subsidiary, we have been able to absorb the production of the reels in our Armstrong, Iowa facility. The Ames, Iowa facility was sold for $1,192,000 in February 2016. After closing expenses, we recognized a gain of $36,000. Net proceeds from the sale of this facility were $1,130,000. The storage facility in Monona, Iowa is adjacent to our production facilities and was sold in December 2015. We recorded a gain of $8,046 in December 2015 after closing costs associated with the sale. We continue to hold our powder coat system previously used in our Ames, Iowa location as available for sale. During fiscal 2016, we recognized an impairment of $44,858 related to this asset based on recent offers and comparable sales information. 30 Accrued Expenses Major components of accrued expenses are: November 30, 2016 November 30, 2015 Salaries, wages, and commissions $ 542,449 $ 530,667 Accrued warranty expense 134,373 176,531 Other 342,234 484,166 $ 1,019,056 $ 1,191,364 Product Warranty The Company offers warranties of various lengths to its customers depending on the specific product and terms of the customer purchase agreement. The average length of the warranty period is one year from date of purchase. The Company’s warranties require it to repair or replace defective products during the warranty period at no cost to the customer. The Company records a liability for estimated costs that may be incurred under its warranties. The costs are estimated based on historical experience and any specific warranty issues that have been identified. Although historical warranty costs have been within expectations, there can be no assurance that future warranty costs will not exceed historical amounts. The Company periodically assesses the adequacy of its recorded warranty liability and adjusts the balance as necessary. Changes in the Company’s product warranty liability included in “accrued expenses” for the years ended November 30, 2016 and 2015 are as follows: For the twelve months ended November 30, 2016 November 30, 2015 Balance, beginning $ 176,531 $ 230,766 Settlements / adjustments ) ) Warranties issued 204,077 265,456 Balance, ending $ 134,373 $ 176,531 Loan and Credit Agreements The Company maintains a revolving line of credit and term loans with U.S. Bank as well as a term loan with The First National Bank of West Union. Pursuant to a Second Loan Modification Agreement dated July 12, 2016 and effective July 11, 2016 (the “Loan Modification”) entered into among U.S. Bank, as lender, the Company, as borrower, and Art’s-Way Scientific, Inc., Art’s-Way Vessels, Inc., and Ohio Metal Working Products/Art’s-Way, Inc., as guarantors, the agreements governing the U.S. Bank line of credit and certain term loans were amended, and a $200,000 line of credit that the Company had opened to facilitate dealer floorplan financing but had not drawn on was terminated, along with the related agreements. The description that follows reflects such arrangements as amended by the Loan Modification. U.S. Bank Revolving Line of Credit The Company has a $5,000,000 revolving line of credit (the “Line of Credit”) with U.S. Bank that was obtained on May 1, 2013, which is renewable annually with advances funding the Company’s working capital needs. As of November 30, 2016, the Company had a principal balance of $3,284,114 outstanding against the Line of Credit, with $1,559,208 remaining available, limited by the borrowing base calculation. The Line of Credit matures on May 1, 2017 and is secured by real property and fixed asset collateral. The Line of Credit states that the borrowing base will be an amount equal to the sum of 75% of accounts receivable (discounted for aged accounts and customer balances exceeding 20% of aggregate receivables), plus 50% of inventory (this component cannot exceed $3,750,000 and only includes finished goods and raw materials deemed to be in good condition and not obsolete), less any outstanding loan balance of the Line of Credit and the 2015 Line of Credit (defined below), and less undrawn amounts of outstanding letters of credit issued by U.S. Bank or any affiliate. Monthly interest-only payments are required and the unpaid principal and accrued interest is due on the maturity date. The Company’s obligations under the Line of Credit are evidence by a Revolving Credit Note effective May 1, 2013, a Revolving Credit Agreement dated May 1, 2013, as amended with the Loan Modification Agreement dated July 12, 2016, and certain other ancillary documents. 31 The Line of Credit is subject to: (i) a minimum interest rate of 5.0% per annum; and (ii) an unused fee which accrues at the rate of 0.25% per annum on the average daily amount by which the amount available for borrowing under the Line of Credit exceeds the outstanding principal amount. As of November 30, 2016, the interest rate on the Line of Credit was the minimum of 5.0%. U.S. Bank Term Loans On May 10, 2012, the Company obtained $880,000 in long-term debt from U.S. Bank issued to acquire the building and property of Universal Harvester Co., Inc. located in Ames, Iowa (the “U.S. Bank UHC Loan”), the assets and operations of are now held by Art’s Way Manufacturing Co., Inc in Armstrong, Iowa. The maturity date of this loan is May 10, 2017, with a final payment of principal and accrued interest in the amount of $283,500 due May 10, 2017. The principal balance of this loan was $337,147 as of November 30, 2016 and it accrues interest at a fixed rate of 3.15% per annum. This loan was secured by a mortgage on the building and property acquired from Universal Harvester Co., Inc. in Ames, Iowa, pursuant to a Mortgage, Security Agreement and Assignment of Rents between the Company and U.S. Bank, dated May 10, 2012, which was released upon the sale of our Ames, Iowa facility. The U.S. Bank UHC Loan is also secured by a mortgage on the building and property in Monona, Iowa, pursuant to a Mortgage, Security Agreement and Assignment of Rents between the Company and U.S. Bank, dated May 1, 2013 and a mortgage on the building and property owned by Art’s-Way Vessels, Inc. in Dubuque, Iowa, pursuant to a Mortgage, Security Agreement and Assignment of Rents between Art’s-Way Vessels, Inc. and U.S. Bank, dated May 1, 2013. On May 1, 2013, the U.S. Bank UHC Loan and the mortgage were amended to extend the mortgage to secure the 2013 Term Notes (defined below) in addition to the U.S. Bank UHC Loan. Three of the Company’s outstanding term loans were obtained from U.S. Bank on May 1, 2013. The principal balance of these loans totaled $2,156,168 at November 30, 2016, and they accrue interest at a fixed rate of 2.98% per annum (the “2013 Term Notes”). There was previously also a fourth term loan obtained from U.S. Bank on May 1, 2013, but the Company voluntarily paid off and terminated the note and the related Term Loan Agreement on February 10, 2016. The payoff amount of $1,078,196 included principal and accrued and unpaid interest. As detailed in the Company’s long-term debt summary below, monthly principal and interest payments in the aggregate amount of $51,350 are required on the remaining 2013 Term Notes, with final payments of principal and accrued interest on the three remaining loans in the aggregate amount of $1,363,000 due on May 1, 2018. The Company obtained a term loan from U.S. Bank on May 29, 2014 in the original principal amount of $1,000,000 (the “2014 Term Note”). The 2014 Term Note had a principal balance of $904,751 at November 30, 2016 and accrues interest at a fixed rate of 2.98%. The Company took on the 2014 Term Note in order to partially pay down a draw on its revolving line of credit that it had used to finance the purchase of the building and property of Ohio Metal Working Products Company in Canton, Ohio. The maturity date of the 2014 Term Note is May 25, 2017, with a final payment of principal and accrued interest in the amount of $890,000 due May 25, 2017. This loan is secured by a mortgage on the building and property acquired from Ohio Metal Working Products Company in Canton, Ohio pursuant to a Mortgage, Security Agreement and Assignment of Rents between the Company and U.S. Bank, dated May 29, 2014, and is also subject to a Business Security Agreement between Ohio Metal Working Products/Art’s Way, Inc. (“Ohio Metal”) and U.S. Bank and a Continuing Guaranty (Unlimited) by Ohio Metal. Each of the Company’s term loans from U.S. Bank is governed by a Term Note and a Term Loan Agreement. U.S. Bank Covenants The U.S. Bank UHC Loan is not subject to financial covenants. However, under the U.S. Bank UHC Loan, the Company must provide to U.S. Bank information concerning its business affairs and financial condition as the bank may reasonably request, as well as annual financial statements prepared by an accounting firm acceptable to U.S. Bank within 120 days of the end of the year without request. 32 As amended by the Loan Modification, the Line of Credit, the 2013 Term Notes and the 2014 Term Note require the Company to maintain (i) a fixed charge coverage ratio of at least 1.15 to 1.0 as of the end of each fiscal quarter (except for the fiscal quarters ended August 31, 2016, November 30, 2016 and February 28, 2017), (ii) a fiscal year-to-date fixed charge coverage ratio as of February 28, 2017 of at least 1.0 to 1.0, (iii) a fiscal year-to-date EBITDA (with EBITDA meaning income, plus interest expense, plus income tax expense, plus depreciation expense, plus amortization expense, subject to adjustments in USB’s sole discretion) of $360,000 as of August 31, 2016, of $390,000 as of September 30, 2016, of $395,000 as of October 31, 2016, and of $400,000 as of November 30, 2016, and (iv) minimum liquidity as of the end of each month commencing August 31, 2016 of not less than $750,000 (with minimum liquidity meaning unrestricted cash and cash equivalents plus borrowing base availability under the Line of Credit, the 2013 Term Notes and the 2014 Term Note). The Company must also provide to U.S. Bank a 13-week cash flow forecast on Tuesday of each week, a detailed backlog report by segment as of the last day of each calendar month, monthly internally prepared financial reports, year-end audited financial statements, and a monthly aging of accounts receivable, and must deliver along with any financial statements delivered to U.S. Bank a certificate of compliance executed by the Company’s chief financial officer certifying the Company’s compliance with the financial covenants. The 2013 Term Notes, 2014 Term Note, and Line of Credit are secured by a first position security interest on the assets of the Company and its subsidiaries, including but not limited to, inventories, machinery, equipment and real estate, in accordance with Business Security Agreements entered into by the Company and its subsidiaries, Pledge Agreements entered into by the subsidiaries and Collateral Assignment of Dealer’s Notes and Security Agreements entered into by the Company. Additionally, the Company has mortgaged certain real property noted above and in favor of U.S. Bank as documented by mortgage agreements dated May 1, 2013 and May 29, 2014 (together, the “Mortgages”). If the Company or its subsidiaries (as guarantors pursuant to continuing guaranties) commits an event of default with respect to the U.S. Bank UHC Loan, 2013 Term Notes, 2014 Term Note, or Line of Credit and fails or is unable to cure that default, the interest rate on each of the loans and Line of Credit could increase by 5.0% per annum, U.S. Bank can immediately terminate its obligation, if any, to make additional loans to the Company, and U.S. Bank may accelerate the Company’s obligations under the applicable loan or line of credit. U.S. Bank shall also have all other rights and remedies for default provided by the Uniform Commercial Code, as well as any other applicable law and the various loan agreements, including, without limitation, the right to repossess, render unusable and/or dispose of the collateral without judicial process. In addition, in an event of default, U.S. Bank may foreclose on mortgaged property pursuant to the terms of the Mortgages. The Company was in compliance with all covenants under the Line of Credit, the 2013 Term Notes, and the 2014 Term Note as measured on November 30, 2016. Iowa Finance Authority Term Loan and Covenants On May 1, 2010, the Company obtained a loan to finance the purchase of an additional facility located in West Union, Iowa to be used as a distribution center, warehouse facility, and manufacturing plant for certain products under the Art’s-Way brand. The funds for this loan were made available by the Iowa Finance Authority by the issuance of tax exempt bonds. This loan had an original principal amount of $1,300,000, an interest rate of 3.5% per annum and a maturity date of June 1, 2020. On February 1, 2013, the interest rate was decreased to 2.75% per annum. The other terms of the loan remain unchanged. This loan from the Iowa Finance Authority, which has been assigned to The First National Bank of West Union (n/k/a Bank 1st), is governed by a Manufacturing Facility Revenue Note dated May 28, 2010 as amended February 1, 2013 and a Loan Agreement dated May 1, 2010 and a First Amendment to Loan Agreement dated February 1, 2013 (collectively, “the IFA Loan Agreement”), which requires the Company to provide quarterly internally prepared financial reports and year-end audited financial statements and to maintain a minimum debt service coverage ratio of 1.5 to 1.0, which is measured at November 30 of each year. Among other covenants, the IFA Loan Agreement also requires the Company to maintain proper insurance on, and maintain in good repair, the West Union Facility, and continue to conduct business and remain duly qualified to do business in the State of Iowa. The loan is secured by a mortgage on the Company’s West Union Facility, pursuant to a Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Financing Statement dated May 1, 2010 between the Company and The First National Bank of West Union (the “West Union Mortgage”). If the Company commits an event of default under the IFA Loan Agreement or the West Union Mortgage and does not cure the event of default within the time specified by the IFA Loan Agreement, the lender may cause the entire amount of the loan to be immediately due and payable and take any other action that it is lawfully permitted to take or in equity to enforce the Company’s performance. 33 The Company was in compliance with all covenants under the IFA Loan Agreement except the debt service coverage ratio as measured on November 30, 2016. The First National Bank of West Union has issued a waiver, and the next measurement date is November 30, 2017. A summary of the Company’s term debt is as follows: November 30, 2016 November 30, 2015 U.S. Bank loan payable in monthly installments of $42,500 including interest at 2.98%, paid February 10, 2016 $ - $ 1,196,088 U.S. Bank loan payable in monthly installments of $11,000 including interest at 2.98%, due May 1, 2018 632,126 743,149 U.S. Bank loan payable in monthly installments of $12,550 including interest at 2.98%, due May 1, 2018 715,946 842,769 U.S. Bank loan payable in monthly installments of $27,800 including interest at 2.98%, due May 1, 2018 808,096 1,112,205 U.S. Bank loan payable in monthly installments of $11,700 including interest at 3.15%, due May 10, 2017 337,147 464,605 U.S. Bank loan payable in monthly installments of $5,556 including interest at 2.98%, due May 25, 2017 904,751 943,381 Iowa Finance Authority loan payable in monthly installments of $12,500 including interest at 2.75%, due June 1, 2020 512,935 647,132 Total term debt $ 3,911,001 $ 5,949,329 Less current portion of term debt 1,807,937 1,195,839 Term debt of discontinued operations 715,946 842,768 Term debt, excluding current portion $ 1,387,118 $ 3,910,722 A summary of the minimum maturities of term debt follows for the years ending November 30: Year: Amount $ 1,727,351 145,597 99,339 2021 and thereafter - $ 3,911,001 Related Party Transactions During fiscal years 2016 and 2015, the Company recognized revenues of $0 and $32,000, respectively, with a related party. On November 30, 2016, the accounts receivable balance contains $0 due from a related party, compared to $9,600 as of November 30, 2015. Employee Benefit Plans The Company sponsors a defined contribution 401(k) savings plan which covers substantially all full-time employees who meet eligibility requirements. Participating employees may contribute as salary reductions any amount of their compensation up to the limit prescribed by the Internal Revenue Code. The Company makes a 25% matching contribution to employees contributing a minimum of 4% of their compensation, up to 1% of eligible compensation. The Company recognized an expense of $37,606 and $47,466 related to this plan during the years ended November 30, 2016 and 2015, respectively. 34 Equity Incentive Plan On November 30, 2016, the Company had one equity incentive plan, the 2011 Plan, which is described below. The compensation cost charged against income was $79,979 and $28,484 for 2016 and 2015, respectively, for all awards granted under the 2011 Plan during such years. The total income tax deductions for share-based compensation arrangements were $88,278 and $20,462 for 2016 and 2015 respectively. No compensation cost was capitalized as part of inventory or fixed assets. On January 27, 2011, the Board of Directors of the Company authorized and approved the Art’s-Way Manufacturing Co., Inc. 2011 Equity Incentive Plan (the “2011 Plan”), subject to approval by the stockholders on or before January 27, 2012.The 2011 Plan was approved by the stockholders on April 28, 2011.It replaced the Employee Stock Option Plan and the Directors’ Stock Option Plan (collectively, the “Prior Plans”), and no further stock options will be awarded under the Prior Plans.Awards to directors and executive officers under the 2011 Plan will be governed by the forms of agreement approved by the Board of Directors. The 2011 Plan permits the plan administrator to award nonqualified stock options, incentive stock options, restricted stock awards, restricted stock units, performance awards, and stock appreciation rights to employees (including officers), directors, and consultants.The Board of Directors has approved a director compensation policy pursuant to which non-employee directors are annually granted 1,000 stock units annually or initially upon their election to the board, which are fully vested. In addition, directors may elect to receive cash retainer fees in the form of fully-vested restricted stock issued under the 2011 Plan. Stock options granted prior to January 27, 2011 are governed by the applicable Prior Plan and the forms of agreement adopted thereunder. The fair value of each option award is estimated on the date of grant using the Black Scholes option-pricing model. Expected volatility is based on historical volatility of the Company’s stock and other factors. The Company uses historical option exercise and termination data to estimate the expected term the options are expected to be outstanding. The risk-free rate is based on the U.S. Treasury yield curve in effect at the time of grant. The expected dividend yield is calculated using historical dividend amounts and the stock price at the option issuance date. Expected Volatility - % Expected Dividend Yield - % Expected Term (in years) - 2 Risk-Free Rate - % Summary of activity under the plans as of November 30, 2016 and 2015, and changes during the years then ended as follows: 6 Option Activity Options Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Options Outstanding at beginning of period 174,000 $ 8.39 - - Granted - $ - - - Exercised - $ - - - Options Expired or Forfeited ) $ 6.39 - - Options Outstanding at end of Period 143,500 $ 8.78 3.37 - Options Exercisable At end of the Period 143,500 $ 8.78 3.37 - 35 2015 Option Activity Options Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Options Outstanding at beginning of period 160,000 $ 8.72 - - Granted 14,000 $ 4.70 - - Exercised - $ - - - Options Expired or Forfeited - $ - - - Options Outstanding at end of Period 174,000 $ 8.39 4.68 - Options Exercisable at end of Period 169,000 $ 8.47 4.57 - The weighted-average grant-date fair value of options granted during the fiscal year 2015 was $1.14, and no options were granted during fiscal 2016. Compensation expense of $3,881 and $8,022 was recognized in 2016 and 2015, respectively, for the vesting of stock options. A summary of the status of the Company’s non-vested option shares as of November 30, 2016, and changes during the year ended November 30, 2016, is presented below: Non-vested Option Shares Shares Weighted Average Grant Date Fair Value Non-vested at Beginning of Period Granted - Vested ) $ Forfeited - Non-vested at End of Period - As of November 30, 2016, there was no unrecognized compensation cost related to non-vested share-based compensation arrangements under the plan related to stock options. The total fair value of options vested during the years ended November 30, 2016 and 2015 was $1.14 and $0 respectively. The Company received no cash from the exercise of options during fiscal years 2016 or 2015. During the fiscal year 2016 the Company issued 48,000 shares of restricted stock, and 12,550 shares of restricted stock became unrestricted. During the fiscal year 2015 the Company issued 12,500 shares of restricted stock, and 4,150 shares of restricted stock became unrestricted. Compensation expense of $76,098 and $20,462 was recognized in 2016 and 2015, respectively, for shares of restricted stock. Income Taxes Total income tax expense (benefit) for the years ended November 30, 2016 and 2015 consists of the following: November 30, 2016 November 30, 2015 Current Expense (benefit) $ ) $ ) Deferred expense (benefit) ) ) $ ) $ ) 36 The reconciliation of the statutory Federal income tax rate is as follows: November 30, 2016 November 30, 2015 Statutory federal income tax rate % % Permanent Differences and Other ) % % Tax effects of temporary differences that give rise to significant portions of the deferred tax assets (liabilities) at November 30, 2016 and 2015 are presented below: November 30 Current deferred tax assets (liabilities): Accrued expenses $ $ NOL and tax credit carryforward - Inventory capitalization Inventory obsolescence and other asset reserves Total current deferred tax assets $ $ Non-current deferred tax assets Property, plant, and equipment $ ) $ ) Total non-current deferred tax assets (liabilities) $ ) $ ) In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible. Based on these assessments, in fiscal 2016 we have recorded a reserve against our deferred tax assets related to our net operation loss of our Canadian operations of approximately $75,000 From the time of acquisition we have not yet generated taxable income from these operations, and now believe that it is more likely than not that the amount of this deferred tax asset will not be realized. Our net operating loss and tax credit carryforward for our US operations expires on November 30, 2036. We believe that we will be able to utilize the US net operating losses before their expiration. Disclosures About the Fair Value of Financial Instruments At November 30, 2016 and 2015, the carrying amount approximates fair value for cash, accounts receivable, accounts payable, notes payable to bank, and other current liabilities due to the short maturity of these instruments. The fair value of the Company’s installment term loans payable also approximate recorded value because the interest rates charged under the loan terms are not substantially different than current interest rates. Litigation and Contingencies Various legal actions and claims that arise in the normal course of business are pending against the Company. In the opinion of management adequate provisions have been made in the accompanying financial statements for all pending legal actions and other claims. 37 Segment Information There are three reportable segments: Agricultural Products, Modular Buildings, and Tools. The Agricultural Products segment fabricates and sells farming products as well as replacement parts for these products in the United States and worldwide. The Modular Buildings segment produces modular buildings for animal containment and various laboratory uses. The Tools segment manufactures steel cutting tools and inserts. The accounting policies applied to determine the segment information are the same as those described in the summary of significant accounting policies. Management evaluates the performance of each segment based on profit or loss from operations before income taxes. Approximate financial information with respect to the reportable segments is as follows. The tables below exclude income and balance sheet data from discontinued operations. See Note 2 “Discontinued Operations.” Twelve Months Ended November 30, 2016 Agricultural Products Modular Buildings Tools Consolidated Revenue from external customers $ Income (loss) from operations ) ) $ ) Income (loss) before tax ) ) $ ) Total Assets $ Capital expenditures - $ Depreciation & Amortization $ Twelve Months Ended November 30, 2015 Agricultural Products Modular Buildings Tools Consolidated Revenue from external customers $ Income (loss) from operations ) ) $ ) Income (loss) before tax ) ) $ ) Total Assets $ Capital expenditures $ Depreciation & Amortization $ Subsequent Events Management evaluated all other activity of the Company and concluded that no subsequent events have occurred that would require recognition in the consolidated financial statements or disclosure in the notes to the consolidated financial statements. 38 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure . None. Item 9A. Controls and Procedures . Evaluation of Disclosure Controls and Procedures The persons serving as our principal executive officer and principal financial officer have evaluated the effectiveness of our disclosure controls and procedures, as defined in Rule 13a-15(e) or Rule 15d-15(e), as of the end of the period subject to this Report. Based on this evaluation, the persons serving as our principal executive officer and principal financial officer concluded that our disclosure controls and procedures were effective and provide reasonable assurance that information required to be disclosed by us in the periodic and current reports that we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the periods specified by the Securities and Exchange Commission’s rules and forms. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rules 13a-15(f) and 15d-15(f). Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Under the supervision and with the participation of management, including the person serving as our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of our internal controls over financial reporting based on the framework in Internal Control — Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). Based on this evaluation, management has concluded that our internal control over financial reporting was effective as of November 30, 2016. This Annual Report does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit us to provide only management’s report in this Annual Report. Limitations on Controls Our management, including the persons serving as our principal executive officer and principal financial officer, does not expect that our disclosure controls or our internal control over financial reporting will prevent or detect all errors and all fraud. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met. Internal control over financial reporting is a process that involves human diligence and compliance and is subject to lapses in judgment and breakdowns resulting from human failures. In addition, the design of any system of controls is based in part on certain assumptions about the likelihood of future events, and controls may become inadequate if conditions change. There can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Changes to Internal Control Over Financial Reporting There were no changes in our internal controls over financial reporting that occurred during the period covered by the report that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. Item 9B. OTHER INFORMATION. None. 39 PART III Item 10. Directors, Executive Officers and corporate governance . The information required by Item 10 is incorporated by reference to the sections entitled “Questions and Answers about the 2017 Annual Meeting and Voting,” “Election of Directors,” “Section 16(a) Beneficial Ownership Reporting Compliance,” “Corporate Governance,” and “Executive Officers” in our definitive proxy statement relating to our 2017 Annual Meeting of Stockholders. Item 11. Executive Compensation . The information required by Item 11 is incorporated by reference to the sections entitled “Executive Compensation” and “Director Compensation” in our definitive proxy statement relating to our 2017 Annual Meeting of Stockholders. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters . The information required by Item 12 is incorporated by reference to the sections entitled “Security Ownership of Principal Stockholders,” “Security Ownership of Directors and Management” and “Equity Compensation Plan Information” in our definitive proxy statement relating to our 2017 Annual Meeting of Stockholders. Item 13. Certain Relationships and Related Transactions, and director independence . The information required by Item 13 is incorporated by reference to the sections entitled “Corporate Governance” and “Certain Transactions and Business Relationships” in our definitive proxy statement relating to our 2017 Annual Meeting of Stockholders. Item 14. PRINCIPAL ACCOUNTING FEES AND SERVICES The information required by Item 14 is incorporated by reference to the section entitled “Independent Registered Public Accountant Firm” in our definitive proxy statement relating to our 2017 Annual Meeting of Stockholders. 40 PART IV Item 15. Exhibits, FINANCIAL STATEMENT SCHEDULES . (a) Documents filed as part of this report. (1) Financial Statements. The following financial statements are included in Part II, Item 8 of this Annual Report on Form 10-K: Report of Eide Bailly, LLP on Consolidated Financial Statements as of November 30, 2016 and 2015 Consolidated Balance Sheets as of November 30, 2016 and 2015 Consolidated Statements of Operations for each of the two years in the period ended November 30, 2016 and 2015 Consolidated Statements of Comprehensive Income for each of the two years in the period ended November 30, 2016 and 2015 Consolidated Statements of Stockholders’ Equity for each of the two years in the period ended November 30, 2016 and 2015 Consolidated Statements of Cash Flows for each of the two years in the period ended November 30, 2016 and 2015 Notes to Consolidated Financial Statements Financial Statement Schedules. Not applicable. Exhibits. See “Exhibit Index to Form 10-K” immediately following the signature page of this Form 10-K. 41 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ART’S-WAY MANUFACTURING CO., INC. Date: February 2, 2017 /s/ Carrie L. Gunnerson Carrie L. Gunnerson President, and Chief Executive Officer POWER OF ATTORNEY Each person whose signature appears below appoints CARRIE L. GUNNERSON his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign any or all amendments to this Annual Report on Form 10-K and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all said attorney-in-fact and agent, or her substitute or substitutes, may lawfully do or cause to be done by virtue thereof. Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: February 2, 2017 /s/ Carrie L. Gunnerson Carrie L. Gunnerson President and Chief Executive Officer Date: February 2, 2017 /s/ Amber J. Murra Amber J. Murra, Chief Financial Officer (principal accounting officer) Date: February 2, 2017 /s/ Marc H. McConnell Marc H. McConnell, Chairman, Director Date: February 2, 2017 /s/ J. Ward McConnell, Jr. J. Ward McConnell, Jr., Vice Chairman, Director Date: February 2, 2017 /s/ Joseph R. Dancy Joseph R. Dancy, Director Date: February 2, 2017 /s/ Thomas E. Buffamante Thomas E. Buffamante, Director Date: February 2, 2017 /s/ David R. Castle David R. Castle, Director Date: February 2, 2017 /s/ David A. White David A. White, Director 42 Art’s-Way Manufacturing Co., Inc. Exhibit Index to Form 10-K For Fiscal Year Ended November 30, 2016 Exhibit No. Description Certificate of Incorporation of Art’s-Way Manufacturing Co., Inc.– incorporated by reference to Exhibit 3.1 to the Company’s Quarterly Report on Form 10-Q for the quarter year ended May 31, 2012. Certificate of Amendment to the Certificate of Incorporation of Art’s-Way Manufacturing Co., Inc. – incorporated by reference to Exhibit 3.2 to the Company’s Quarterly Report on Form 10-K for the quarter ended May 31, 2012. Bylaws of Art’s-Way Manufacturing Co., Inc.– incorporated by reference to Exhibit 3.2 to the Company’s Annual Report on Form 10-K for the fiscal year ended November 30, 2008. Amendments to Bylaws of Art’s-Way Manufacturing Co., Inc. – incorporated by reference to Exhibit 3.1 to the Company’s Quarterly Report on Form 10-QSB for the quarter ended May 31, 2004. 10.1* Art’s-Way Manufacturing Co., Inc. 2007 Non-Employee Directors Stock Option Plan – incorporated by reference to Exhibit 10.1 of the Company’s Quarterly Report on Form 10-QSB for the quarter ended February 28, 2007. 10.2* Art’s-Way Manufacturing Co., Inc. 2007 Employee Stock Option Plan – incorporated by reference to Exhibit 10.3 of the Company’s Annual Report on Form 10-K for the fiscal year ended November 30, 2009. 10.3* Form of Non-Qualified Option Agreement under 2007 Non-Employee Directors’ Stock Option Plan and 2007 Employee Stock Option Plan – incorporated by reference to Exhibit 10.8 of the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2009. 10.4* Director Compensation Policy –incorporated by reference to Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q for the quarter ended February 29, 2016. 10.5* Art’s-Way Manufacturing Co., Inc. 2011 Equity Incentive Plan – incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K filed May 3, 2011. 10.6* Form of Incentive Stock Option Agreement under the Art’s-Way Manufacturing Co., Inc. 2011 Equity Incentive Plan – incorporated by reference to Exhibit 10.2 to the Company’s Current Report on Form 8-K filed May 3, 2011. 10.7* Form of Nonqualified Stock Option Agreement under the Art’s-Way Manufacturing Co., Inc. 2011 Equity Incentive Plan – incorporated by reference to Exhibit 10.3 to the Company’s Current Report on Form 8-K filed May 3, 2011. 10.8* Form of Restricted Stock Agreement under the Art’s-Way Manufacturing Co., Inc. 2011 Equity Incentive Plan – incorporated by reference to Exhibit 10.4 to the Company’s Current Report on Form 8-K filed May 3, 2011. 10.9* Form of Restricted Stock Unit Agreement under the Art’s-Way Manufacturing Co., Inc. 2011 Equity Incentive Plan – incorporated by reference to Exhibit 10.5 to the Company’s Current Report on Form 8-K filed May 3, 2011. 10.10* Employment Agreement, by and between the Company and Carrie L. Gunnerson, dated December 20, 2011 – incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K filedDecember 21, 2011. 10.11* Amendment to Employment Agreement, by and between the Company and Carrie L. Gunnerson, dated January 26, 2012 – incorporated by reference to Exhibit 10.2 to the Quarterly Report on Form 10-Q for the quarter ended February 29, 2012. 10.12* Employment Agreement, by and between the Company and Amber Murra, dated January 27, 2015 – incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K dated January 28, 2015. Manufacturing Facility Revenue Note in the principal amount of $1,300,000, from Art’s-Way Manufacturing Co., Inc. to Iowa Finance Authority dated May 28, 2010 – incorporated by reference to Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2010. Loan Agreement Between Iowa Finance Authority and Art’s-Way Manufacturing Co., Inc. dated May 1, 2010 – incorporated by reference to Exhibit 10.2 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2010. Installment or Single Payment Note between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 10, 2012 – incorporated by reference to Exhibit 10.2 to the Company’s Current Report on Form 8-K filed July 16, 2012. Manufacturing Facility Revenue Note, dated May 28, 2010, as amended February 1, 2013 – incorporated by reference to Exhibit 10.2 to the Company’s Quarterly Report on Form 10-Q for the quarter ended February 28, 2013. 43 First Amendment to Loan Agreement between the Company and the Iowa Finance Authority, dated February 1, 2013 – incorporated by reference to Exhibit 10.3 to the Company’s Quarterly Report on Form 10-Q for the quarter ended February 28, 2013. Revolving Credit Note, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.2 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Revolving Credit Agreement, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.3 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Term Note for loan in the amount of $1,143,600, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.4 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Term Loan Agreement for loan in the amount of $1,143,600, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.5 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Term Note for loan in the amount of $1,833,510.26, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.8 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Term Loan Agreement for loan in the amount of $1,833,510.26, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.9 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Term Note for loan in the amount of $1,006,500, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.10 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Term Loan Agreement for loan in the amount of $1,006,500, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.11 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Business Security Agreement, by Art’s-Way Manufacturing Co., Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.12 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Business Security Agreement, by Art’s-Way Vessels, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.13 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Business Security Agreement, by Art’s-Way Scientific, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.14 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Business Security Agreement, by Universal Harvester by Art’s-Way, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.15 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Pledge Agreement, by Art’s-Way Vessels, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.16 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Pledge Agreement, by Art’s-Way Scientific, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.17 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Pledge Agreement, by Universal Harvester by Art’s-Way, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.18 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Continuing Guaranty (Unlimited), by Art’s-Way Vessels, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.19 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Continuing Guaranty (Unlimited), by Art’s-Way Scientific, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.20 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Continuing Guaranty (Unlimited), by Universal Harvester by Art’s-Way, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.21 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Mortgage, Security Agreement and Assignment of Rents, by Art’s-Way Manufacturing Co., Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.22 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Mortgage, Security Agreement and Assignment of Rents, by Art’s-Way Vessels, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.23 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. 44 Amendment to Note dated May 10, 2012, by Art’s-Way Manufacturing Co., Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.24 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Amendment to Mortgage dated May 10, 2012, by Art’s-Way Manufacturing Co., Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.25 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Business Security Agreement, by Ohio Metal Working Products/Art’s-Way, Inc., dated October 25, 2013 – incorporated by reference to Exhibit 10.2 to the Company’s Quarterly Report on Form 10-Q for the quarter ended August 31, 2015. Continuing Guaranty (Unlimited), by Ohio Metal Working Products/Art’s-Way, Inc., dated October 25, 2013 – incorporated by reference to Exhibit 10.3 to the Company’s Quarterly Report on Form 10-Q for the quarter ended August 31, 2015. Term Note for loan in the amount of $1,000,000, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank National Association, dated May 29, 2014 – incorporated by reference to Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2014. Term Loan Agreement for loan in the amount of $1,000,000, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank National Association, dated May 29, 2014 – incorporated by reference to Exhibit 10.2 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2014. Open-End Mortgage, Security Agreement and Assignment of Rents and Leases, between Ohio Metal Working Products/Art’s-Way, Inc. and U.S. Bank National Association, dated May 29, 2014– incorporated by reference to Exhibit 10.3 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2014 Amendment to Loan Agreements, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank National Association, dated June, 2014 – incorporated by reference to Exhibit 10.4 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2014. Amendment to Loan Agreement, between Art's-Way Manufacturing Co., Inc. and U.S. Bank National Association, regarding Ohio Term Note and Loan Agreement, dated June, 2014 incorporated by reference to Exhibit 10.5 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2014. Pledge Agreement, by Ohio Metal Working Products/Art’s-Way, Inc., dated June, 2014 – incorporated by reference to Exhibit 10.6 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2014. Reaffirmation of Guaranty, by Ohio Metal Working Products/Art’s-Way, Inc., dated May 29, 2014 – incorporated by reference to Exhibit 10.7 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2014. Reaffirmation of Guaranty, by Art’s-Way Vessels, Inc., dated May 29, 2014 – incorporated by reference to Exhibit 10.8 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2014. Reaffirmation of Guaranty, by Art’s-Way Scientific, Inc., dated May 29, 2014 – incorporated by reference to Exhibit 10.9 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2014. Reaffirmation of Guaranty, by Universal Harvester by Art’s-Way, Inc., dated May 29, 2014 – incorporated by reference to Exhibit 10.10 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2014. Amendment to Loan Agreement and Note, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank National Association, dated June 1, 2014 – incorporated by reference to Exhibit 10.11 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2014. Amendment to Loan Agreement and Note, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank National Association, dated May 1, 2015 – incorporated by reference to Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2015. Amendment to Loan Agreement and Note, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank National Association, dated June 23, 2015 – incorporated by reference to Exhibit 10.2 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2015. Promissory Note, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank National Association, dated July 16, 2015 – incorporated by reference to Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q for the quarter ended August 31, 2015. Collateral Assignment of Dealer’s Notes and Security Agreements, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank National Association, dated July 16, 2015 – incorporated by reference to Exhibit 10.4 to the Company’s Quarterly Report on Form 10-Q for the quarter ended August 31, 2015. Payoff Letter dated February 10, 2016 – incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K filed February 12, 2016. 45 Loan Modification Agreement dated April 27, 2016 – incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K filed May 2, 2016. Second Loan Modification Agreement dated July 12, 2016 – incorporated by reference to Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2016. Consent to Merger of Wholly-Owned Subsidiary, by U.S. Bank National Association, dated November5, 2015 –incorporated by reference to the Company’s Annual Report on Form 10-K for the fiscal year ended November 30, 2015. Consent to Merger of Wholly-Owned Subsidiary, by U.S. Bank National Association, dated October 11, 2016 – filed herewith. List of Subsidiaries – filed herewith. Consent of independent registered public accounting firm – filed herewith. Power of Attorney (included on the “Signatures” page of this report on Form 10-K). Certificate pursuant to 17 CFR 240 13(a)-14(a) – filed herewith. Certificate pursuant to 17 CFR 240 13(a)-14(a) – filed herewith. Certificate pursuant to 18 U.S.C. Section 1350 – filed herewith. Certificate pursuant to 18 U.S.C. Section 1350 – filed herewith. The following financial statements from the Company’s Annual Report on Form 10-K for the fiscal year ended November 30, 2016, formatted in Extensible Business Reporting Language (XBRL): (i) the Consolidated Balance Sheets, (ii) the Consolidated Statement of Operations, (iii) the Consolidated Statement of Cash Flows, (iv) the Consolidated Statement of Stockholders’ Equity, and (v) Notes to the Consolidated Financial Statements. (*) Indicates a management contract or compensatory plan or arrangement. 46
